Exhibit 10.1
 
SENIOR BRIDGE TERM LOAN AGREEMENT
Dated as of November 23, 2010
among
McKESSON CORPORATION,
the Borrower,
BANK OF AMERICA, N.A.,
as Administrative Agent
and
The Other Lenders Party Hereto
JPMORGAN CHASE BANK, N.A.,
Syndication Agent
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
and
J.P. MORGAN SECURITIES LLC,
Joint Bookrunners and Joint Lead Arrangers
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

          Section   Page  
ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS
    1  
 
       
1.01 Defined Terms
    1  
1.02 Other Interpretive Provisions
    19  
1.03 Accounting Terms
    19  
1.04 Rounding
    20  
1.05 References to Agreements and Laws
    20  
1.06 Times of Day
    20  
 
       
ARTICLE II. THE COMMITMENTS AND LOANS
    20  
 
       
2.01 Loans
    20  
2.02 Borrowings, Conversions and Continuations of Loans
    20  
2.03 [RESERVED]
    22  
2.04 [RESERVED]
    22  
2.05 Prepayments
    22  
2.06 Voluntary Termination or Reduction of Commitments
    23  
2.07 Repayment of Loans
    23  
2.08 Interest
    23  
2.09 Fees
    23  
2.10 Computation of Interest and Fees
    24  
2.11 Evidence of Debt
    24  
2.12 Payments Generally
    25  
2.13 Sharing of Payments
    26  
2.14 Defaulting Lenders
    27  
 
       
ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY
    27  
 
       
3.01 Taxes
    27  
3.02 Illegality
    28  
3.03 Inability to Determine Rates
    29  
3.04 Increased Cost and Reduced Return; Capital Adequacy
    29  
3.05 Funding Losses
    30  
3.06 Matters Applicable to all Requests for Compensation
    30  
3.07 Survival
    30  

i



--------------------------------------------------------------------------------



 



          Section   Page  
ARTICLE IV. CONDITIONS PRECEDENT
    31  
 
       
4.01 Conditions Precedent to Loans on the Closing Date
    31  
4.02 Conditions Precedent to Subsequent Loans
    33  
 
       
ARTICLE V. REPRESENTATIONS AND WARRANTIES
    33  
 
       
5.01 Corporate Existence and Power
    33  
5.02 Corporate Authorization; No Contravention
    34  
5.03 Governmental Authorization
    34  
5.04 Binding Effect
    34  
5.05 Litigation
    34  
5.06 No Default
    34  
5.07 Use of Proceeds; Margin Regulations
    35  
5.08 Financial Condition
    35  
5.09 Regulated Entities
    35  
5.10 No Burdensome Restrictions
    35  
5.11 Subsidiaries and Certain Liens As of the Effective Date
    35  
5.12 Disclosed Matters
    35  
 
       
ARTICLE VI. AFFIRMATIVE COVENANTS
    36  
 
       
6.01 Financial Statements
    36  
6.02 Certificates; Other Information
    36  
6.03 Notices
    37  
6.04 Preservation of Existence, Etc
    38  
6.05 Maintenance of Insurance
    39  
6.06 Payment of Taxes
    39  
6.07 Compliance with Laws
    39  
6.08 Books and Records
    39  
6.09 Inspection Rights
    39  
6.10 Use of Proceeds
    39  
 
       
ARTICLE VII. NEGATIVE COVENANTS
    39  
 
       
7.01 Liens
    40  
7.02 Consolidations and Mergers
    41  
7.03 Use of Proceeds
    41  
7.04 Maximum Debt to Capitalization Ratio
    41  
7.05 Swap Contracts
    41  

ii



--------------------------------------------------------------------------------



 



          Section   Page  
ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES
    42  
 
       
8.01 Events of Default
    42  
8.02 Remedies Upon Event of Default
    43  
8.03 Application of Funds
    44  
 
       
ARTICLE IX. ADMINISTRATIVE AGENT
    45  
 
       
9.01 Appointment and Authorization of Administrative Agent
    45  
9.02 Rights as a Lender
    45  
9.03 Exculpatory Provisions
    45  
9.04 Delegation of Duties
    46  
9.05 Reliance by Administrative Agent
    46  
9.06 Successor Administrative Agent
    47  
9.07 Non-Reliance on Administrative Agent and Other Lenders
    47  
9.08 No Other Duties, Etc
    48  
9.09 Administrative Agent May File Proofs of Claim
    48  
 
       
ARTICLE X. [RESERVED]
    48  
 
       
ARTICLE XI. MISCELLANEOUS
    48  
 
       
11.01 Amendments, Etc
    48  
11.02 Notices and Other Communications; Facsimile Copies
    49  
11.03 No Waiver; Cumulative Remedies
    51  
11.04 Expenses; Indemnity; Damage Waiver
    52  
11.05 Payments Set Aside
    53  
11.06 Successors and Assigns
    54  
11.07 Treatment of Certain Information; Confidentiality
    57  
11.08 Set-off
    58  
11.09 Interest Rate Limitation
    58  
11.10 Counterparts; Effectiveness
    58  
11.11 Integration
    58  
11.12 Survival of Representations and Warranties
    59  
11.13 Severability
    59  
11.14 Tax Forms
    59  
11.15 Replacement of Lenders
    61  
11.16 Governing Law
    61  
11.17 Waiver of Right to Trial by Jury
    62  

iii



--------------------------------------------------------------------------------



 



          Section   Page  
11.18 No Advisory or Fiduciary Responsibility
    62  
11.19 USA Patriot Act Notice
    63  

iv



--------------------------------------------------------------------------------



 



SCHEDULES

     
2.01
  Commitments
 
   
5.11
  Subsidiaries and Indebtedness Secured by Liens
 
   
11.02
  Administrative Agent’s Office, Certain Addresses for Notices

EXHIBITS

          Form of  
A
  Loan Notice
 
   
B
  Note
 
   
C
  Compliance Certificate
 
   
D
  Assignment and Assumption

v



--------------------------------------------------------------------------------



 



SENIOR BRIDGE TERM LOAN AGREEMENT
     This SENIOR BRIDGE TERM LOAN AGREEMENT (“Agreement”) is entered into as of
November 23, 2010, among McKESSON CORPORATION, a Delaware corporation (the
“Borrower”), each lender from time to time party hereto (collectively, the
“Lenders” and each individually, a “Lender”), and BANK OF AMERICA, N.A., as
Administrative Agent.
     WHEREAS, in connection with the Transactions (as defined below), the
Borrower has requested that the Lenders and the Administrative Agent provide the
Bridge Facility (as defined below), and the Lenders and the Administrative Agent
are willing to do so on the terms and conditions set forth herein.
     NOW, THEREFORE, in consideration of the mutual covenants and agreements
herein contained, the parties hereto covenant and agree as follows:
ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS
     1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:
     “Acquisition” means the acquisition by the Borrower or one of its
Subsidiaries of the Company pursuant to the Acquisition Agreement.
     “Acquisition Agreement” means the agreement and plan of merger dated as of
November 1, 2010 among the Borrower, Utah Acquisition Corporation, the Company
and Utah Stockholders’ Agent LLC.
     “Administrative Agent” means Bank of America, N.A. in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.
     “Administrative Agent’s Office” means the Administrative Agent’s address
and, as appropriate, account as set forth on Schedule 11.02, or such other
address or account as the Administrative Agent may from time to time notify the
Borrower and the Lenders.
     “Administrative Questionnaire” means an Administrative Questionnaire in a
form supplied by the Administrative Agent.
     “Affiliate” means, with respect to any Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. “Control”
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management or policies of a Person, whether through the
ability to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.
     “Agent Parties” has the meaning specified in Section 11.02(c).
     “Aggregate Commitments” means the aggregate Commitments of all the Lenders.

1



--------------------------------------------------------------------------------



 



     “Agreement” means this Senior Bridge Term Loan Agreement.
     “Applicable Rate” means, from time to time, the rate per annum,
corresponding to the applicable date and Debt Rating as set forth below:

                                                      Debt Ratings    
S&P/Moody’s/Fitch     Pricing Level I:                   Pricing Level III:    
A-/A3/A-   Pricing Level II:   BBB/Baa2/BBB     (or higher)   BBB+/Baa1/BBB+  
(or lower)     Euro-   Base   Euro-   Base   Euro-   Base     Dollar   Rate  
Dollar   Rate   Dollar   Rate
Closing Date until 89 days following the Closing Date
    1.50 %     0.50 %     1.75 %     0.75 %     2.00 %     1.00 %
90th Day following the Closing Date until 179th day following the Closing Date
    2.00 %     1.00 %     2.25 %     1.25 %     2.50 %     1.50 %
180th day following the Closing Date until 269th day following the Closing Date
    2.50 %     1.50 %     2.75 %     1.75 %     3.00 %     2.00 %
From the 270th day following the Closing Date and thereafter
    3.00 %     2.00 %     3.25 %     2.25 %     3.50 %     2.50 %

     “Debt Rating” means, as of any date of determination, the available ratings
as determined by S&P, Moody’s and/or Fitch (collectively, the “Debt Ratings”) of
the Borrower’s non-credit-enhanced, senior unsecured long-term debt; provided
that (a) if the Borrower shall maintain a rating of its non-credit-enhanced,
senior unsecured long-term debt from only two of S&P, Moody’s and Fitch then the
higher of such Debt Ratings shall apply (with the Debt Rating for Pricing Level
I being the highest and the Debt Rating for Pricing Level III being the lowest),
unless there is a split in Debt Ratings of more than one Pricing Level, in which
case the Applicable Rate shall be determined by reference to a Debt Rating that
is one Pricing Level lower than the higher of the Borrower’s two Debt Ratings,
(b) if the Borrower shall maintain a Debt Rating of its non-credit-enhanced,
senior unsecured long-term debt from only one of S&P, Moody’s and Fitch, then
that single Debt Rating shall apply, (c) if the Borrower shall maintain a Debt
Rating of its non-credit-enhanced, senior unsecured long-term debt from all
three of S&P, Moody’s and Fitch and there is a difference in such Debt Ratings,
(i) if there is a difference of only one Pricing Level between the highest and
lowest of such Debt Ratings, the Applicable Rate shall be determined by
reference to the higher Debt Rating, and (ii) if there is a difference of more
than one Pricing Level between any of the Debt Ratings, and if two Debt Ratings
are

2



--------------------------------------------------------------------------------



 



equivalent and the third Debt Rating is lower, the Applicable Rate shall be
determined by reference to the higher Debt Rating; otherwise the Applicable Rate
shall be determined by reference to a Debt Rating that is one Pricing Level
below the highest of the Borrower’s three Debt Ratings and (d) if the Borrower
shall fail to maintain any Debt Rating of its non-credit-enhanced, senior
unsecured long-term debt from any of S&P, Moody’s and Fitch, then the Applicable
Rate shall be the same as the Applicable Rate that would apply if the Borrower
had the lowest Debt Ratings set forth in the Applicable Rate grid above.
     The Applicable Rate as of the Effective Date shall be 1.50% per annum with
respect to Eurodollar Rate Loans and 0.50% per annum with respect to Base Rate
Loans. Each change in the Applicable Rate resulting from a publicly announced
change in the Debt Rating shall be effective, in the case of an upgrade, during
the period commencing on the date of delivery by the Borrower to the
Administrative Agent of notice thereof pursuant to Section 6.03(e) and ending on
the date immediately preceding the effective date of the next such change and,
in the case of a downgrade, during the period commencing on the date of the
public announcement thereof and ending on the date immediately preceding the
effective date of the next such change.
     “AA Fee Letter” means the letter agreement, dated November 1, 2010, between
the Administrative Agent and the Borrower.
     “Approved Fund” means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
     “Arrangers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated and
J.P. Morgan Securities LLC, in their capacities as joint bookrunners and joint
lead arrangers.
     “Assignment and Assumption” means an Assignment and Assumption
substantially in the form of Exhibit D.
     “Attorney Costs” means and includes all fees, expenses and disbursements of
any law firm or other external counsel and, without duplication, the allocated
cost of internal legal services and all expenses and disbursements of internal
counsel; provided that no fees, expenses or disbursements shall qualify as
Attorney Costs unless written evidence substantiating such fees, expenses and
disbursements is available to the Borrower upon request.
     “Attributable Indebtedness” means, on any date, (a) in respect of any
capital lease of any Person, the capitalized amount thereof that would appear on
a balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.
     “Audited Financial Statements” means the audited consolidated balance sheet
of the Borrower and its Subsidiaries for the fiscal year ended March 31, 2010,
and the related consolidated statements of operations, shareholders’ equity and
cash flows for such fiscal year of the Borrower and its Subsidiaries, including
the notes thereto.

3



--------------------------------------------------------------------------------



 



     “Availability Period” means the period from and including the Closing Date
to and including January 31, 2011; provided, however, that in the event the End
Date is extended pursuant to Section 7.1(b) of the Acquisition Agreement, such
latter date shall be extended to the 31st day following the End Date, but in no
event later than May 31, 2011.
     “Bank of America” means Bank of America, N.A. and its successors.
     “Base Rate” means for any day a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest
in effect for such day as publicly announced from time to time by Bank of
America as its “prime rate” and (c) the Eurodollar Rate plus 1%. The “prime
rate” is a rate set by Bank of America based upon various factors including Bank
of America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.
     “Base Rate Loan” means a Loan that bears interest based on the Base Rate.
     “Borrower” has the meaning specified in the introductory paragraph hereto.
     “Borrower Materials” has the meaning specified in Section 6.02.
     “Borrowing” means a borrowing consisting of simultaneous Loans of the same
Type made, converted or continued on the same date and, in the case of
Eurodollar Rate Loans, having the same Interest Period made by each of the
Lenders pursuant to Section 2.01.
     “Bridge Facility” means the Commitments and the Loans made hereunder.
     “Business Day” means any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, New York City, New York, Charlotte, North Carolina or San Francisco,
California and, if such day relates to any Eurodollar Rate Loan, means any such
day on which dealings in Dollar deposits are conducted by and between banks in
the London interbank eurodollar market.
     “Change of Control” means an event or series of events by which:
     (a) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its Subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, directly or indirectly, of 35% or more of the
equity securities of the Borrower entitled to vote for members of the board of
directors or equivalent governing body of the Borrower on a fully-diluted basis;
or
     (b) during any period of 12 consecutive months, a majority of the members
of the board of directors or other equivalent governing body of the Borrower
cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was

4



--------------------------------------------------------------------------------



 



approved by individuals referred to in clause (i) above constituting at the time
of such election or nomination at least a majority of that board or equivalent
governing body or (iii) whose election or nomination to that board or other
equivalent governing body was approved by individuals referred to in clauses
(i) and (ii) above constituting at the time of such election or nomination at
least a majority of that board or equivalent governing body (excluding, in the
case of both clause (ii) and clause (iii), any individual whose initial
nomination for, or assumption of office as, a member of that board or equivalent
governing body occurs as a result of an actual or threatened solicitation of
proxies or consents for the election or removal of one or more directors by any
person or group other than a solicitation for the election of one or more
directors by or on behalf of the board of directors).
     “Closing Date” means the date on which the Acquisition is consummated.
     “Code” means the Internal Revenue Code of 1986.
     “Commitment” means, as to each Lender, its obligation to make Loans to the
Borrower pursuant to Article II, in an aggregate principal amount not to exceed
the amount set forth opposite such Lender’s name on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement.
     “Company” means US Oncology Holdings, Inc., a Delaware corporation.
     “Company Bonds” means (i) the Senior Unsecured Floating Rate PIK Toggle
Notes due 2012 issued by the Company; (ii) the 10.75% Senior Subordinated Notes
due 2014 issued by US Oncology Inc.; and (iii) the 9.125% Senior Secured Notes
due 2017 issued by US Oncology Inc., in each case outstanding as of the Closing
Date.
     “Company Material Adverse Effect” means any event, change, effect,
circumstance or development that (x) is or could reasonably be expected to be,
either individually or in the aggregate, materially adverse to the condition
(financial or otherwise), properties, assets, prospects, liabilities, business,
operations or results of operations of the Company or any of its Subsidiaries or
(y) would, either individually or in the aggregate, prevent or materially alter
or delay the Company’s ability to consummate the Acquisition; provided, however,
that in determining whether a Company Material Adverse Effect has occurred,
there shall be excluded any effect on the Company and any of its Subsidiaries
relating to or arising in connection with (a) any action required to be taken or
prohibited from being taken pursuant to the terms and conditions of this
Agreement; (b) changes affecting the industry in which the Company and its
Subsidiaries operate generally or the economy of the United States (provided in
each case that such changes do not have a unique or disproportionate impact on
the Company or any of its Subsidiaries) and (c) hostilities, acts of war or
terrorism or any material escalation of any such hostilities, acts of war or
terrorism existing as of the date hereof (provided in each case that such
changes do not have a unique or disproportionate impact on the Company or any of
its Subsidiaries).
     “Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

5



--------------------------------------------------------------------------------



 



     “Contractual Obligation” means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
     “Control” has the meaning specified in the definition of “Affiliate.”
     “Debt Rating” has the meaning specified in the definition of “Applicable
Rate.”
     “Debtor Relief Laws” means the Bankruptcy Code of the United States and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
     “Default” means any event or condition that constitutes an Event of Default
or that, with the giving of any notice, the passage of time, or both, would be
an Event of Default.
     “Default Rate” means an interest rate equal to (a) the Base Rate plus
(b) the Applicable Rate, if any, applicable to Base Rate Loans plus (c) 2% per
annum; provided, however, that, with respect to a Eurodollar Rate Loan, the
Default Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 2% per annum, in each
case to the fullest extent permitted by applicable Laws.
     “Defaulting Lender” means any Lender that (i) has failed to fund any
portion of the Loans required to be funded by it hereunder within one Business
Day of the date required to be funded by it hereunder, (ii) has otherwise failed
to pay over to the Administrative Agent or any other Lender any other amount
required to be paid by it hereunder within one Business Day of the date when
due, unless the subject of a good faith dispute, (iii) has notified the
Administrative Agent or the Borrower in writing (which written notice, in the
case of notifications to the Borrower, has been forwarded to the Administrative
Agent) that it does not intend to comply with any of its funding obligations
under this Agreement or has made a public statement to the effect that it does
not intend to comply with its funding obligations under this Agreement or under
other agreements in which it commits to extend credit, or (iv) has been deemed
insolvent or become the subject of an Insolvency Proceeding.
     “Disclosed Matters” means litigation to the extent disclosed in the
Borrower’s Annual Report on Form 10-K for the fiscal year ended March 31, 2010,
the Borrower’s Quarterly Report on Form 10-Q for the fiscal quarter ended
June 30, 2010, or the Borrower’s Quarterly Report on Form 10-Q for the fiscal
quarter ended September 30, 2010, each as filed with the SEC.
     “Disposition” or “Dispose” means, with respect to any Person, (i) any sale,
transfer, license, lease or other disposition of any property or assets by such
Person (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith and (ii) any Equity Issuance by any Subsidiary of such
Person (excluding any such Equity Issuance that would, if made by the Borrower,
constitute an Excluded Equity Issuance); provided that the term Disposition
shall not include any loss of or damage to, or any condemnation or other taking
of, any property or assets.

6



--------------------------------------------------------------------------------



 



     “Dollar” and “$” mean lawful money of the United States.
     “Effective Date” means the date this Agreement becomes effective in
accordance with Section 11.10.
     “Eligible Assignee” has the meaning specified in Section 11.06(g).
     “End Date” has the meaning specified in the Acquisition Agreement.
     “Environmental Laws” means any and all federal, state, provincial,
municipal, local, and foreign statutes, laws, regulations, ordinances, rules,
judgments, orders, decrees, permits, concessions, grants, franchises, licenses,
agreements or governmental restrictions relating to pollution and the protection
of the environment or the release of any materials into the environment,
including those related to hazardous substances or wastes, air emissions and
discharges to waste or public systems.
     “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any of its Subsidiaries directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
     “Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.
     “Equity Issuance” means any issuance or sale by the Borrower after the
Effective Date of (i) any of its Equity Interests or (ii) any other security or
instrument representing an Equity Interest (or the right to obtain any Equity
Interest) in it.
     “ERISA” means the Employee Retirement Income Security Act of 1974.
     “ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
     “ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) a withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Plan amendment

7



--------------------------------------------------------------------------------



 



as a termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; or (f) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Borrower or any ERISA Affiliate.
     “Eurodollar Base Rate” has the meaning specified in the definition of
Eurodollar Rate.
     “Eurodollar Rate” means (i) for any Interest Period with respect to any
Eurodollar Rate Loan, or (ii) for any interest calculation with respect to a
Base Rate Loan, a rate per annum determined by the Administrative Agent pursuant
to the following formula:

                 
 
  Eurodollar Rate   =    Eurodollar Base Rate          
 
 
 
1.00 — Eurodollar Reserve Percentage
 
   

     Where,
     “Eurodollar Base Rate” means:
          (a) for any Interest Period with respect to a Eurodollar Rate Loan,
the rate per annum equal to (i) the British Bankers Association LIBOR Rate (“BBA
LIBOR”), as published by Reuters (or such other commercially available source
providing quotations of BBA LIBOR as may be designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period or, (ii) if such rate is not available at such time for any
reason, the rate per annum determined by the Administrative Agent to be the rate
at which deposits in Dollars for delivery on the first day of such Interest
Period in same day funds in the approximate amount of the Eurodollar Rate Loan
being made, continued or converted and with a term equivalent to such Interest
Period would be offered by Bank of America’s London Branch to major banks in the
London interbank eurodollar market at their request at approximately 11:00 a.m.
(London time) two Business Days prior to the commencement of such Interest
Period; and
          (b) for any interest calculation with respect to a Base Rate Loan on
any date, the rate per annum equal to (i) BBA LIBOR, at approximately
11:00 a.m., London time determined two Business Days prior to such date for
Dollar deposits being delivered in the London interbank market for a term of one
month commencing that day or (ii) if such published rate is not available at
such time for any reason, the rate per annum determined by the Administrative
Agent to be the rate at which deposits in Dollars for delivery on the date of
determination in same day funds in the approximate amount of the Base Rate Loan
being made or maintained and with a term equal to one month would be offered by
Bank of America’s London Branch to major banks in the London interbank
eurodollar market at their request at the date and time of determination.
     “Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
clause (i) of the definition of the Eurodollar Rate.

8



--------------------------------------------------------------------------------



 



     “Eurodollar Reserve Percentage” means, for any day during any Interest
Period, the reserve percentage (expressed as a decimal, carried out to five
decimal places) in effect on such day under regulations issued from time to time
by the FRB for determining the maximum reserve requirement (including any
emergency, supplemental or other marginal reserve requirement) with respect to
Eurocurrency funding (currently referred to as “Eurocurrency liabilities”). The
Eurodollar Rate for each outstanding Eurodollar Rate Loan shall be adjusted
automatically as of the effective date of any change in the Eurodollar Reserve
Percentage.
     “Event of Default” has the meaning specified in Section 8.01.
     “Excluded Equity Issuances” means any Equity Issuance of the Borrower
pursuant to employee and other benefit plans, stock option or stock purchase
plans, management equity plans, other benefit plans or compensation arrangements
or accommodations for management, directors or employees of the Borrower
existing on the Effective Date or established thereafter in the ordinary course
of business or pursuant to dividend reinvestment plans established for the
benefit of the common stock holders of the Borrower.
     “Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the weighted average rate
(rounded upward, if necessary, to a whole multiple of 1/100 of 1%) charged to
Bank of America on such day on such transactions as determined by the
Administrative Agent.
     “Fee Letters” means the AA Fee Letter and JLA Fee Letter.
     “Fitch” means Fitch, Inc., a majority-owned subsidiary of Fimalac, S.A.,
and any successor thereto.
     “Foreign Lender” has the meaning specified in Section 11.14(a)(i).
     “Foreign Subsidiary” means any Subsidiary of the Borrower that is not
organized under the laws of the United States of America or any political
subdivision thereof.
     “FRB” means the Board of Governors of the Federal Reserve System of the
United States.
     “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
     “GAAP” means generally accepted accounting principles in the United States
set forth in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting

9



--------------------------------------------------------------------------------



 



Standards Board or such other principles as may be approved by a significant
segment of the accounting profession in the United States, that are applicable
to the circumstances as of the date of determination, consistently applied.
     “Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.
     “Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person. The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith. The term “Guarantee” as a verb has a corresponding meaning.
     “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos-containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
     “Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following:
          (a) all obligations of such Person for borrowed money;
          (b) all obligations of such Person to pay the deferred purchase price
of property or services (other than trade accounts payable in the ordinary
course of business);
          (c) all non-contingent reimbursement or payment obligations of such
Person arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, shipside bonds, surety bonds and similar
instruments;

10



--------------------------------------------------------------------------------



 



          (d) all obligations of such Person evidenced by bonds, debentures,
notes, loan agreements or other similar instruments;
          (e) capital leases and Synthetic Lease Obligations;
          (f) net obligations of such Person under any Swap Contract;
          (g) all indebtedness created or arising under any conditional sale or
other title retention agreement, or incurred as financing, in either case with
respect to property acquired by the Person (even though the rights and remedies
of the seller or bank under such agreement in the event of default are limited
to repossession or sale of such property); and
          (h) all indebtedness referred to in clauses (a) through (g) above
(excluding prepaid interest thereon) secured by a Lien on property owned or
being purchased by such Person, whether or not such indebtedness shall have been
assumed by such Person or is limited in recourse.
     For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.
     “Indemnified Liabilities” has the meaning set forth in Section 11.04.
     “Indemnitees” has the meaning set forth in Section 11.04.
     “Insolvency Proceeding” means (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshalling of assets for creditors, or other similar arrangement
in respect of its creditors generally or any substantial portion of its
creditors; undertaken under any Debtor Relief Law.
     “Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last
day of each Interest Period applicable to such Loan and the Maturity Date; and
(b) as to any Base Rate Loan, the fifth day following the end of each calendar
quarter and the Maturity Date.
     “Interest Period” means, as to each Eurodollar Rate Loan, the period
commencing on the date such Eurodollar Rate Loan is disbursed or converted to or
continued as a Eurodollar Rate Loan and ending on the date one, two or three
months thereafter, as selected by the Borrower in its Loan Notice; provided
that:
     (a) any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such

11



--------------------------------------------------------------------------------



 



Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
     (b) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
     (c) no Interest Period shall extend beyond the Maturity Date.
     “IRS” means the United States Internal Revenue Service.
     “JLA Fee Letter” means the letter agreement, dated November 1, 2010, among
the Borrower, the Administrative Agent and the Arrangers.
     “Laws” means, collectively, all international, foreign, federal, state,
provincial, municipal and local statutes, treaties, rules, guidelines,
regulations, ordinances, codes and administrative or judicial precedents or
authorities, including the interpretation or administration thereof by any
Governmental Authority charged with the enforcement, interpretation or
administration thereof, and all applicable administrative orders, directed
duties, requests, licenses, authorizations and permits of, and agreements with,
any Governmental Authority, in each case whether or not having the force of law.
     “Lender” has the meaning specified in the introductory paragraph hereto.
     “Lending Office” means, as to any Lender, the office or offices of such
Lender described as its “Lending Office” or “Domestic Lending Office” or
“Eurodollar Lending Office,” as the case may be, in such Lender’s Administrative
Questionnaire, or such other office or offices as a Lender may from time to time
notify the Borrower and the Administrative Agent.
     “Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest of any kind or nature whatsoever (including
any conditional sale or other title retention agreement, and any financing lease
having substantially the same economic effect as any of the foregoing, but not
including the interest of a lessor under an operating lease or the sale of
accounts receivable).
     “Loan” means a Loan made by a Lender to the Borrower under Section 2.01.
     “Loan Documents” means this Agreement, any Notes, the Fee Letters and all
other documents delivered to the Administrative Agent or any Lender in
connection herewith.
     “Loan Notice” means a notice of (a) a borrowing of Loans, (b) a conversion
of Loans from one Type to the other, or (c) a continuation of Eurodollar Rate
Loans pursuant to Section 2.02(a), which, if in writing, shall be substantially
in the form of Exhibit A.
     “Margin Stock” means “margin stock” as such term is defined in
Regulation T, U or X of the FRB.

12



--------------------------------------------------------------------------------



 



     “Master Agreement” has the meaning set forth in the definition of “Swap
Contract.”
     “Material Adverse Effect” means (a) a material adverse change in, or a
material adverse effect upon, the operations, business, properties or condition
(financial or otherwise) of the Borrower and its Subsidiaries taken as a whole
or any Material Subsidiary; (b) a material impairment of the ability of the
Borrower to perform its obligations under any Loan Document to which it is a
party; or (c) a material adverse effect upon the legality, validity, binding
effect or enforceability against the Borrower of any Loan Document to which it
is a party.
     “Material Subsidiary” means, at any time, (a) McKesson Canada and (b) any
other Subsidiary having at such time 10% or more of the Borrower’s consolidated
total (gross) revenues for the preceding four fiscal quarter period, as of the
last day of the preceding fiscal quarter based upon the Borrower’s most recent
annual or quarterly financial statements delivered to the Administrative Agent
under Section 6.01.
     “Maturity Date” means the first anniversary of the Closing Date.
     “McKesson Canada” means McKesson Canada Corporation, a Nova Scotia
unlimited company and indirect wholly owned subsidiary of the Borrower.
     “Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
     “Multiemployer Plan” means any employee benefit plan of the type described
in Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.
     “Net Cash Proceeds” means, (a) with respect to any Disposition by the
Borrower or any Subsidiary, the aggregate amount of all cash proceeds (including
any cash proceeds received by way of deferred payment of principal pursuant to a
note or installment receivable, purchase price adjustment, or otherwise, but
only as and when received) received by the Borrower or a Subsidiary in respect
of such Disposition, net of (i) all reasonable third-party attorneys’ fees,
accountants’ fees, brokerage, consultant and other customary fees and
commissions, title and recording tax expenses and other fees and expenses
incurred by the Borrower or a Subsidiary in connection with such Disposition,
(ii) all Taxes (including Taxes arising out of the distribution of such cash
proceeds by a Foreign Subsidiary directly or indirectly to the Borrower or a
Subsidiary by one or more intermediate Subsidiaries or another Subsidiary
organized and existing under the laws of the United States of America or any
political subdivision thereof (such Taxes, “Specified Taxes”)) paid or
reasonably estimated to be payable as a result thereof, (iii) any liabilities or
obligations associated with the property or assets Disposed of in such
Disposition and retained, indemnified or insured by the Borrower or a Subsidiary
after such Disposition, including without limitation pension and other
post-employment benefit liabilities, liabilities related to environmental
matters, and liabilities relating to any indemnification obligations associated
with such Disposition, (iv) all payments made, and all installment payments
required to be made, with respect to any obligation (x) that is secured by any
property or assets subject to such Disposition, in accordance with the terms of
any Lien upon such property or assets, or (y) that must by its terms, or in
order to obtain a necessary consent to such Disposition, or by applicable law,
be

13



--------------------------------------------------------------------------------



 



repaid out of the proceeds from such Disposition, (v) all distributions and
other payments required to be made to minority interest holders in Subsidiaries
or joint ventures as a result of such Disposition, or to any other Person (other
than the Borrower or a Subsidiary) owning a beneficial interest in the property
or assets Disposed of in such Disposition and (vi) the amount of any purchase
price or similar adjustment (x) claimed by any Person to be owed by the Borrower
or a Subsidiary, until such time as such claim shall have been settled or
otherwise finally resolved or (y) paid or payable by the Borrower or a
Subsidiary, in either case in respect of such Disposition, (b) with respect to
any Property Loss Event, the aggregate amount of all cash proceeds received by
the Borrower or any Subsidiary unless the repatriation to the United States of
the related proceeds is prohibited or delayed by applicable local law or would
in the good faith judgment of the Borrower have an adverse tax consequence, net
of (i) amounts applied or committed to be applied, to the restoration or repair
of damaged property or assets or to the purchase price of replacement property
or assets or other similar property or assets useful in the business of the
Borrower or its Subsidiaries within 270 days after the receipt of such proceeds
and (ii) Taxes, including Specified Taxes, and (c) with respect to any other
Reduction Event, the aggregate amount of all cash proceeds received by the
Borrower or any Subsidiary in respect of such Reduction Event, net of fees,
expenses, costs, underwriting discounts and commissions incurred by the Borrower
or such Subsidiary in connection therewith and net of Taxes paid or estimated to
be payable as a result thereof.
     “Net Worth” means the sum of the capital stock and additional paid in
capital plus retained earnings (or minus accumulated deficits) of the Borrower
and its Subsidiaries determined on a consolidated basis in conformity with GAAP
on such date.
     “Note” means a promissory note executed by the Borrower in favor of a
Lender pursuant to Section 2.11, substantially in the form of Exhibit B.
     “Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Borrower arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against the Borrower or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.
     “Organization Documents” means, with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction).
     “Other Taxes” has the meaning specified in Section 3.01(b).
     “Outstanding Amount” means, on any date, the aggregate outstanding
principal amount of the Loans after giving effect to any borrowings and
prepayments or repayments of Loans occurring on such date.
     “Participant” has the meaning specified in Section 11.06(d).
     “PBGC” means the Pension Benefit Guaranty Corporation.

14



--------------------------------------------------------------------------------



 



     “Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.
     “Permanent Financing” means senior unsecured notes to be issued by the
Borrower through a public offering or in a private placement to refinance the
Bridge Facility.
     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
     “Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.
     “Pro Rata Share” means, with respect to each Lender at any time, a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is either (x) the amount of the undrawn Commitment of such
Lender at such time or (y) the aggregate outstanding principal amount of the
Loans of such Lender at such time, and the denominator of which is either
(x) the aggregate amount of the undrawn Commitments at such time or (y) the
aggregate outstanding principal amount of the Loans at such time, in each case
as the context may require.
     “Proceedings” has the meaning set forth in Section 6.03(c).
     “Property Loss Event” means (a) any loss of or damage to property or assets
of the Borrower and its Subsidiaries that results in the receipt by such Person
of proceeds of insurance (other than business interruption insurance) exceeding
$25,000,000 (individually or in the aggregate) or (b) any taking of property or
assets of the Borrower and its Subsidiaries that results in the receipt by such
Person of a compensation payment in respect thereof exceeding $25,000,000
(individually or in the aggregate).
     “Reduction Amount” means, in relation to any Reduction Event, the largest
integral multiple of $1,000,000 that does not exceed the amount of the related
Net Cash Proceeds.
     “Reduction Event” means any Specified Asset Sale, Property Loss Event,
Specified Debt Financing or Specified Equity Issuance.
     “Register” has the meaning set forth in Section 11.06(c).
     “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.
     “Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

15



--------------------------------------------------------------------------------



 



     “Required Lenders” means, at any time non-Defaulting Lenders holding more
than 50% of the aggregate amount of (i) the undrawn Commitments then effective
and (ii) the Total Outstandings of all Lenders, exclusive in the case of (i) and
(ii) of the Commitment and Loans of any Defaulting Lender.
     “Requirement of Law” means, as to any Person, any law (statutory or
common), treaty, rule or regulation or determination, decree or order of an
arbitrator or of a Governmental Authority, in each case applicable to or binding
upon the Person or any of its property or to which the Person or any of its
property is subject, including but not limited to any Environmental Law.
     “Responsible Officer” means the chief executive officer, president, chief
financial officer, corporate vice president or the treasurer of the Borrower.
Any document delivered hereunder that is signed by a Responsible Officer of the
Borrower shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of the Borrower and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
the Borrower.
     “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc. and any successor thereto.
     “SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
     “Specified Asset Sale” means any Disposition or series of related
Dispositions by the Borrower or any of its Subsidiaries outside the ordinary
course of business; provided that “Specified Asset Sale” shall not include (i) a
Disposition or series of related Dispositions the Net Cash Proceeds of which do
not exceed $25,000,000 in the aggregate for such Disposition or series of
related Dispositions, (ii) Dispositions by the Borrower to any Subsidiary, (iii)
Dispositions by any Subsidiary to the Borrower or any other Subsidiary,
(iv) Dispositions by Foreign Subsidiaries to the extent that, in the case of
this clause (iv), repatriation to the United States of the related proceeds is
prohibited or delayed by applicable local law or would in the good faith
judgment of the Borrower have an adverse tax consequence or (v) Dispositions in
connection with Indebtedness pursuant to receivables facilities or
securitization facilities excluded from the definition of “Specified Debt
Financing” pursuant to clause (i) thereof.
     “Specified Debt Financing” means any issuance of debt securities (whether
in a public offering or a private placement) or borrowing of term loans (other
than the Loans) by the Borrower or any Subsidiary for gross proceeds exceeding
$25,000,000 (individually or in the aggregate), including any Permanent
Financing, but in each case excluding (i) incurrence of Indebtedness pursuant to
credit facilities, receivables facilities or securitization facilities existing
on the Effective Date (including any refinancing, renewal or extension of any
such facilities) or issuance of commercial paper supported by such facilities,
(ii) any other borrowing of loans in the ordinary course of business, (iii) any
transactions between the Borrower and any Subsidiary and (iv) any transactions
between or among Subsidiaries.

16



--------------------------------------------------------------------------------



 



     “Specified Equity Issuance” means any Equity Issuance by the Borrower other
than an Excluded Equity Issuance.
     “Specified Representations” means the representations and warranties
contained in Sections 5.01 and 5.02 (in each case, as they related to the
entering into and performance of the Loan Documents) and Sections 5.03, 5.04,
5.06, 5.07, 5.08 and 5.09.
     “Specified Taxes” has the meaning specified in the definition of “Net Cash
Proceeds”.
     “Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company, unlimited liability company or other business entity
of which a majority of the shares of securities or other interests having
ordinary voting power for the election of directors or other governing body
(other than securities or interests having such power only by reason of the
happening of a contingency) are at the time beneficially owned, or the
management of which is otherwise controlled, directly, or indirectly through one
or more intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.
     “Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement relating to any of the
foregoing (any such master agreement, together with any related schedules, a
“Master Agreement”), including any such obligations or liabilities under any
Master Agreement.
     “Swap Termination Value” means, in respect of any one or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
     “Syndication Agent” means JPMorgan Chase Bank, N.A., in its capacity as
syndication agent under any of the Loan Documents.

17



--------------------------------------------------------------------------------



 



     “Synthetic Lease Obligation” means the monetary obligation of a Person
under (a) a so-called synthetic, off-balance sheet or tax retention lease, or
(b) an agreement for the use or possession of property creating obligations that
do not appear on the balance sheet of such Person but which, upon the insolvency
or bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
     “Taxes” has the meaning specified in Section 3.01(a).
     “Total Capitalization” means, on any date, the sum of (a) Total Debt and
(b) the Net Worth on such date.
     “Total Debt” means, on any date, all Indebtedness of the Borrower and its
Subsidiaries determined on a consolidated basis on such date.
     “Total Outstandings” means (a) as to all Lenders at any date of
determination, the Outstanding Amount and (b) as to any Lender at any date of
determination, the sum of the Outstanding Amount of all Loans of such Lender.
     “Transactions” means (i) the Acquisition, (ii) the execution, delivery and
performance of this Agreement including the funding of the Loans hereunder and
the application of the proceeds thereof, (iii) the repayment of outstanding
indebtedness of the Company and its Subsidiaries (including premiums payable on
the Company Bonds), and (iv) payment of the Transaction Costs.
     “Transaction Costs” means fees and expenses incurred in connection with the
Transactions.
     “Type” means, with respect to a Loan, its character as a Base Rate Loan or
a Eurodollar Rate Loan.
     “Undrawn Commitment Fee Rate” means the rate per annum corresponding to the
applicable Debt Rating as set forth below:

                              Debt Ratings     S&P/Moody’s/Fitch     Pricing
Level I:           Pricing Level III:     A-/A3/A-   Pricing Level II:  
BBB/Baa2/BBB     (or higher)   BBB+/Baa1/BBB+   (or lower)
Undrawn Commitment Fee Rate
    0.20 %     0.225 %     0.25 %

     Split Debt Ratings shall be determined as specified in the definition of
“Debt Rating,” provided that all references to “Applicable Rate” shall refer to
“Undrawn Commitment Fee Rate”.
     The Undrawn Commitment Fee Rate as of the Effective Date shall be 0.20% per
annum. Each change in the Undrawn Commitment Fee Rate resulting from a publicly
announced change

18



--------------------------------------------------------------------------------



 



in the Debt Rating shall be effective, in the case of an upgrade, during the
period commencing on the date of delivery by the Borrower to the Administrative
Agent of notice thereof pursuant to Section 6.03(e) and ending on the date
immediately preceding the effective date of the next such change and, in the
case of a downgrade, during the period commencing on the date of the public
announcement thereof and ending on the date immediately preceding the effective
date of the next such change.
     “United States” and “U.S.” mean the United States of America.
     “Wholly-Owned Subsidiary” means any Subsidiary in which (other than
directors’ qualifying shares required by law) 100% of the capital stock of each
class or other interests having ordinary voting power, and 100% of the capital
stock of every other class or other interests, in each case, at the time as of
which any determination is being made, is owned, beneficially and of record, by
the Borrower, or by one or more of the other Wholly-Owned Subsidiaries, or both.
     1.02 Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
     (a) The meanings of defined terms are equally applicable to the singular
and plural forms of the defined terms.
     (b) (i) The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.
     (ii) Article, Section, Exhibit and Schedule references are to the Loan
Document in which such reference appears.
     (iii) The term “including” is by way of example and not limitation.
     (iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.
     (c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
     (d) Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.
     1.03 Accounting Terms. (a) All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to

19



--------------------------------------------------------------------------------



 



time, applied in a manner consistent with that used in preparing the Audited
Financial Statements, except as otherwise specifically prescribed herein.
     (b) If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrower or the Required Lenders shall so request, the Administrative Agent, the
Lenders and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.
     1.04 Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).
     1.05 References to Agreements and Laws. Unless otherwise expressly provided
herein, (a) references to Organization Documents, agreements (including the Loan
Documents) and other contractual instruments shall be deemed to include all
subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.
     1.06 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Pacific time (daylight or standard, as
applicable).
ARTICLE II.
THE COMMITMENTS AND LOANS
     2.01 Loans. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make Loans to the Borrower from time to time, on any
Business Day during the Availability Period, in an aggregate amount not to
exceed the amount of such Lender’s Commitment. The Commitments are not revolving
in nature, and amounts borrowed under this Section 2.01 and repaid under
Section 2.07 or prepaid under Section 2.05 or 2.06 may not be reborrowed. Loans
may be Base Rate Loans or Eurodollar Rate Loans, as further provided herein.
     2.02 Borrowings, Conversions and Continuations of Loans.
     (a) Each borrowing of Loans, each conversion of Loans from one Type to the
other, and each continuation of Eurodollar Rate Loans shall be made upon the
Borrower’s

20



--------------------------------------------------------------------------------



 



irrevocable notice to the Administrative Agent, which may be given by telephone.
Each such notice must be received by the Administrative Agent not later than
9:00 a.m. (i) three Business Days prior to the requested date of any borrowing
of, conversion to or continuation of Eurodollar Rate Loans or of any conversion
of Eurodollar Rate Loans to Base Rate Loans, and (ii) on the requested date of
any borrowing of Base Rate Loans. In the case of a borrowing of Loans, the
Borrower may request a maximum of two (2) borrowings subject to the terms and
conditions set forth herein. Each telephonic notice by the Borrower pursuant to
this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Loan Notice, appropriately completed and
signed by a Responsible Officer of the Borrower. Each borrowing, conversion or
continuation of Loans shall be in a principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof. Each Loan Notice (whether telephonic
or written) shall specify (i) whether the Borrower is requesting a borrowing of
Loans, a conversion of Loans from one Type to the other, or a continuation of
Eurodollar Rate Loans, (ii) the requested date of the borrowing (which date
shall be either (x) the Closing Date or (y) a date subsequent to the Closing
Date on or about which a payment with respect to the Company Bonds is required
to be made), conversion or continuation, as the case may be (which, in each
case, shall be a Business Day), (iii) the principal amount of Loans to be
borrowed, converted or continued, (iv) the Type of Loans to be borrowed or to
which existing Loans are to be converted, and (v) if applicable, the duration of
the Interest Period with respect thereto. If the Borrower fails to specify a
Type of Loan in a Loan Notice or if the Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Loans shall be made
as, or converted to, Base Rate Loans. Any such automatic conversion to Base Rate
Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurodollar Rate Loans. If the Borrower
requests a borrowing of, conversion to, or continuation of Eurodollar Rate Loans
in any such Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one month.
     (b) Following receipt of a Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Pro Rata Share of the Loans,
and if no timely notice of a conversion or continuation is provided by the
Borrower, the Administrative Agent shall notify each Lender of the details of
any automatic conversion to Base Rate Loans described in Section 2.02(a). In the
case of a borrowing of Loans, each Lender shall make the amount of its Loan
available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than 11:00 a.m. on the Business Day
specified in the applicable Loan Notice. Upon satisfaction of the applicable
conditions set forth in Article IV, the Administrative Agent shall make all
funds so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower.
     (c) Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders.

21



--------------------------------------------------------------------------------



 



     (d) The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Rate Loans upon determination of such interest rate. The determination of the
Eurodollar Rate by the Administrative Agent shall be conclusive in the absence
of manifest error. At any time that Base Rate Loans are outstanding, the
Administrative Agent shall notify the Borrower and the Lenders of any change in
Bank of America’s prime rate used in determining the Base Rate promptly
following the public announcement of such change.
     (e) After giving effect to all borrowings, all conversions of Loans from
one Type to the other, and all continuations of Loans as the same Type, there
shall not be more than ten Interest Periods in effect at any time.
     2.03 [RESERVED].
     2.04 [RESERVED].
     2.05 Prepayments.
     (a) Voluntary Prepayments. The Borrower may, upon notice to the
Administrative Agent, at any time or from time to time voluntarily prepay Loans
in whole or in part without premium or penalty; provided that such notice must
be received by the Administrative Agent not later than 9:00 a.m., (A) three
Business Days prior to any date of prepayment of Eurodollar Rate Loans and
(B) on the date of prepayment of Base Rate Loans. Any prepayment of Loans shall
be in a principal amount of $5,000,000 or a whole multiple of $1,000,000 in
excess thereof or, if less, the entire principal amount thereof then
outstanding. Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid. The Administrative Agent will
promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender’s Pro Rata Share of such prepayment. If such notice is
given by the Borrower, the Borrower shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein. Any prepayment of a Eurodollar Rate Loan shall be accompanied by all
accrued interest thereon, together with any additional amounts required pursuant
to Section 3.05. Each such prepayment shall be applied to the Loans of the
Lenders in accordance with their respective Pro Rata Shares.
     (b) Mandatory Commitment Reductions and Prepayments. Upon the occurrence of
any Reduction Event, the Borrower shall apply an amount equal to the related
Reduction Amount first to ratably prepay the outstanding Loans (if any) and if
such amount is greater than the Outstanding Amount at such time, to permanently
and ratably reduce any remaining undrawn portion of the Aggregate Commitments in
an amount equal to such excess amount, any such prepayment to be effected within
five Business Days after receipt by the Borrower or, as applicable, its
Subsidiary of the Net Cash Proceeds from such Reduction Event and any such
reduction to be effective immediately after receipt by the Borrower or, as
applicable, its Subsidiary of the Net Cash Proceeds from such Reduction Event.
The Borrower shall notify the Administrative Agent of any Reduction Event and
the related Reduction Amount not later than the date of such Reduction Event,
and the Administrative Agent shall promptly notify the Lenders thereof.

22



--------------------------------------------------------------------------------



 



     2.06 Voluntary Termination or Reduction of Commitments. The Borrower may,
upon notice to the Administrative Agent, terminate the Aggregate Commitments, or
from time to time permanently reduce the Aggregate Commitments; provided that
(i) any such notice shall be received by the Administrative Agent not later than
9:00 a.m. three Business Days prior to the date of termination or reduction, and
(ii) any such partial reduction shall be in an aggregate amount of $10,000,000
or any whole multiple of $1,000,000 in excess thereof. The Administrative Agent
will promptly notify the Lenders of any such notice of termination or reduction
of the Aggregate Commitments. Any reduction of the Aggregate Commitments shall
be applied to the Commitment of each Lender according to its Pro Rata Share. All
undrawn commitment fees accrued until the effective date of any termination of
the Aggregate Commitments shall be paid on the effective date of such
termination.
     2.07 Repayment of Loans.
     The Borrower shall repay to the Lenders on the Maturity Date the aggregate
principal amount of the Loans outstanding on such date.
     2.08 Interest.
     (a) Subject to the provisions of Section 2.08(b), (i) each Eurodollar Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate; and (ii) each Base Rate Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate.
     (b) If any amount payable by the Borrower under any Loan Document is not
paid when due (without regard to any applicable grace periods), whether at
stated maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws. Furthermore,
upon the request of the Required Lenders, while any Event of Default exists, the
Borrower shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.
Accrued and unpaid interest on past due amounts (including interest on past due
interest) shall be due and payable upon demand.
     (c) Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
     2.09 Fees.
     (a) Undrawn Commitment Fee. The Borrower shall pay to the Administrative
Agent for the account of each Lender in accordance with its Pro Rata Share, an
undrawn commitment fee which shall accrue at the applicable Undrawn Commitment
Fee Rate then in effect on the daily amount of the undrawn Commitment of such
Lender during the period from

23



--------------------------------------------------------------------------------



 



and including the Effective Date to but excluding the last day of the
Availability Period and shall be payable on the last day of the Availability
Period.
     (b) Duration Fee. If the Loans have not been repaid in full in cash on or
prior to:
     (i) the 90th day after the Closing Date, a fully earned and non-refundable
duration fee equal to 0.50% of the aggregate principal amount of Loans then
outstanding shall be due and payable by the Borrower on such date to the
Administrative Agent for the account of each Lender in accordance with its Pro
Rata Share;
     (ii) the 180th day after the Closing Date, a fully earned and
non-refundable duration fee equal to 1.00% of the aggregate principal amount of
Loans then outstanding shall be due and payable by the Borrower on such date to
the Administrative Agent for the account of each Lender in accordance with its
Pro Rata Share; and
     (iii) the 270th day after the Closing Date, a fully earned and
non-refundable duration fee equal to 1.50% of the aggregate principal amount of
Loans then outstanding shall be due and payable by the Borrower on such date to
the Administrative Agent for the account of each Lender in accordance with its
Pro Rata Share.
     (c) Other Fees. (i) The Borrower shall pay to the Arrangers and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Fee Letters, as applicable. Such fees shall be
fully earned when paid and, except to the extent expressly otherwise agreed,
shall not be refundable for any reason whatsoever.
     (ii) The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and, except to the extent expressly
otherwise agreed, shall not be refundable for any reason whatsoever.
     2.10 Computation of Interest and Fees. All computations of interest for
Base Rate Loans shall be made on the basis of a year of 365 or 366 days, as the
case may be, and actual days elapsed. All other computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year). Interest shall accrue on each Loan for
the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid, provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.12(a), bear interest for one day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.
     2.11 Evidence of Debt. The Loans made by each Lender shall be evidenced by
one or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business. The accounts or records
maintained by the Administrative Agent and each Lender shall be conclusive
absent manifest error of the amount of the Loans made by the Lenders to the
Borrower and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrower hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict

24



--------------------------------------------------------------------------------



 



between the accounts and records maintained by any Lender and the accounts and
records of the Administrative Agent in respect of such matters, the accounts and
records of the Administrative Agent shall control in the absence of manifest
error. Upon the request of any Lender made through the Administrative Agent, the
Borrower shall execute and deliver to such Lender (through the Administrative
Agent) a Note, which shall evidence such Lender’s Loans in addition to such
accounts or records. Each Lender may attach schedules to its Note and endorse
thereon the date, Type (if applicable), amount and maturity of its Loans and
payments with respect thereto.
     2.12 Payments Generally.
     (a) All payments to be made by the Borrower shall be made without condition
or deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Borrower hereunder
shall be made to the Administrative Agent, for the account of the Lenders, at
the Administrative Agent’s Office in Dollars not later than 12:00 noon on the
date specified herein in immediately available funds. The Administrative Agent
will promptly distribute to each Lender its Pro Rata Share (or other applicable
share as provided herein) of such payment in like funds as received by wire
transfer to such Lender’s Lending Office. All payments received by the
Administrative Agent after the applicable time specified in this Section 2.12(a)
shall be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue. If any payment to be made by the
Borrower shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.
(b) (i) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any borrowing of Loans that such Lender will not
make available to the Administrative Agent such Lender’s share of such
borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.02 and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable borrowing available to the Administrative Agent, then such Lender and
the Borrower agree to pay to the Administrative Agent forthwith on demand such
corresponding amount in immediately available funds with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(A) in the case of a payment to be made by such Lender, the greater of (1) the
Federal Funds Rate and (2) a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing and (B) in the case of a
payment to be made by the Borrower, the interest rate applicable to the related
Loan. If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. If such Lender pays its share of the applicable
borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such borrowing. Any payment by the Borrower shall
be without prejudice to

25



--------------------------------------------------------------------------------



 



any claim the Borrower may have against a Lender that shall have failed to make
such payment to the Administrative Agent.
(ii) Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender in immediately available funds with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of
(1) the Federal Funds Rate and (2) a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.
     A notice of the Administrative Agent to any Lender or the Borrower with
respect to any amount owing under this subsection (b) shall be conclusive,
absent manifest error.
     (c) If any Lender makes available to the Administrative Agent funds for any
Loan to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Loan set forth in
Article IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.
     (d) The obligations of the Lenders hereunder to make Loans and to make
payments pursuant to Section 11.04(c) are several and not joint. The failure of
any Lender to make any Loan on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan.
     (e) Nothing herein shall be deemed to obligate any Lender to obtain the
funds for any Loan in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
     2.13 Sharing of Payments. If, other than as expressly provided elsewhere
herein, any Lender shall obtain on account of the Loans made by it, any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise) in excess of its ratable share (or other share contemplated
hereunder) thereof, such Lender shall immediately (a) notify the Administrative
Agent of such fact, and (b) purchase from the other Lenders such participations
in the Loans made by them, as shall be necessary to cause such purchasing Lender
to share the excess payment in respect of such Loans, pro rata with each of
them; provided, however, that if all or any portion of such excess payment is
thereafter recovered from the purchasing Lender under any of the circumstances
described in Section 11.05 (including pursuant to any settlement entered into by
the purchasing Lender in its discretion), such purchase shall to that extent be
rescinded and each other Lender shall repay to the purchasing Lender the

26



--------------------------------------------------------------------------------



 



purchase price paid therefor, together with an amount equal to such paying
Lender’s ratable share (according to the proportion of (i) the amount of such
paying Lender’s required repayment to (ii) the total amount so recovered from
the purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered, without further
interest thereon. The Borrower agrees that any Lender so purchasing a
participation from another Lender may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off, but subject
to Section 11.08) with respect to such participation as fully as if such Lender
were the direct creditor of the Borrower in the amount of such participation.
The Administrative Agent will keep records (which shall be conclusive and
binding in the absence of manifest error) of participations purchased under this
Section 2.13 and will in each case notify the Lenders following any such
purchases or repayments. Each Lender that purchases a participation pursuant to
this Section 2.13 shall from and after such purchase have the right to give all
notices, requests, demands, directions and other communications under this
Agreement with respect to the portion of the Obligations purchased to the same
extent as though the purchasing Lender were the original owner of the
Obligations purchased..
     2.14 Defaulting Lenders. Notwithstanding any provision of this Agreement to
the contrary, if any Lender becomes a Defaulting Lender, then for so long as
such Lender is a Defaulting Lender, fees shall cease to accrue on the undrawn
portion of the Commitment of such Defaulting Lender pursuant to Section 2.09.
ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY
     3.01 Taxes.
     (a) Any and all payments by the Borrower to or for the account of the
Administrative Agent or any Lender under any Loan Document shall be made free
and clear of and without deduction for any and all present or future taxes,
duties, levies, imposts, deductions, assessments, fees, withholdings or similar
charges, and all liabilities with respect thereto, excluding, in the case of the
Administrative Agent and each Lender, taxes imposed on or measured by its net
income, taxable income, taxable capital or similar measure and franchise taxes
imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the Laws of which the Administrative Agent
or such Lender, as the case may be, is organized or maintains a lending office
or carries on business through a permanent establishment (all such non-excluded
taxes, duties, levies, imposts, deductions, assessments, fees, withholdings or
similar charges, and liabilities being hereinafter referred to as “Taxes”). If
the Borrower shall be required by any Laws to deduct any Taxes from or in
respect of any sum payable under any Loan Document to the Administrative Agent
or any Lender, (i) the sum payable shall be increased as necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section 3.01), each of the Administrative Agent and such
Lender receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions, (iii) the
Borrower shall pay the full amount deducted to the relevant taxation authority
or other authority in accordance with applicable Laws, and (iv) within 30 days
after the date of such payment, the Borrower shall furnish to the Administrative
Agent (which shall forward the same to such Lender) the original or a certified
copy of a receipt evidencing payment thereof.

27



--------------------------------------------------------------------------------



 



     (b) In addition, the Borrower agrees to pay any and all present or future
stamp, court or documentary taxes and any other excise or property taxes or
charges or similar levies which arise from any payment made under any Loan
Document or from the execution, delivery, performance, enforcement or
registration of, or otherwise with respect to, any Loan Document (hereinafter
referred to as “Other Taxes”).
     (c) If the Borrower shall be required to deduct or pay any Taxes or Other
Taxes from or in respect of any sum payable under any Loan Document to the
Administrative Agent or any Lender, that Borrower shall also pay to the
Administrative Agent or to such Lender, as the case may be, at the time interest
is paid, such additional amount that the Administrative Agent or such Lender
specifies is necessary to preserve the after-tax yield (after factoring in all
taxes, including taxes imposed on or measured by net income) that the
Administrative Agent or such Lender would have received if such Taxes or Other
Taxes had not been imposed.
     (d) The Borrower agrees to indemnify the Administrative Agent and each
Lender for (i) the full amount of Taxes and Other Taxes (including any Taxes or
Other Taxes imposed or asserted by any jurisdiction on amounts payable under
this Section 3.01) paid by the Administrative Agent and such Lender,
(ii) amounts payable under Section 3.01(c) and (iii) any liability (including
additions to tax, penalties, interest and expenses) arising therefrom or with
respect thereto, in each case whether or not such Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
Payment under this Section 3.01(d) shall be made within 30 days after the date
the Lender or the Administrative Agent makes a demand therefor.
     (e) If any Lender or Agent, as applicable, receives a refund (whether by
way of a direct payment or by offset) of any Taxes or Other Taxes paid by the
Borrower under this Section 3.01 which, in the reasonable good faith judgment of
such Lender or Agent, as the case may be, is allocable to such payment, the
amount of such refund (net of all reasonable out-of-pocket expenses of such
Lender or Agent) shall be paid to the Borrower if (i) payment of the Taxes or
Other Taxes being refunded has been made in full as and when required pursuant
to this Section 3.01 and (ii) the Borrower agrees in writing to repay the amount
of such refund, together with interest thereon, to the applicable Lender or
Agent in the event such Lender or Agent is required to repay such refund to the
Governmental Authority that imposed the Tax or Other Tax being refunded.
     3.02 Illegality.
     (a) If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Eurodollar Rate Loans, or to
determine or charge interest rates based upon the Eurodollar Rate, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
any obligation of such Lender to make or continue Eurodollar Rate Loans or to
convert Base Rate Loans to Eurodollar Rate Loans shall be suspended until such
Lender notifies the Administrative Agent and the Borrower that the circumstances
giving rise to such determination no longer exist. Upon receipt of such notice,
the Borrower shall, upon demand from such Lender (with a copy to the
Administrative Agent), prepay or, if applicable, convert all Eurodollar Rate
Loans of such Lender to Base Rate Loans either on the last day of the

28



--------------------------------------------------------------------------------



 



Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurodollar Rate Loans. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted. Each Lender agrees to designate a different
Lending Office if such designation will avoid the need for such notice and will
not, in the good faith judgment of such Lender, otherwise be materially
disadvantageous to such Lender.
     (b) Upon any Lender’s giving notice and suspending its obligations relating
to Eurodollar Rate Loans in accordance with Section 3.02(a), the Borrower may
replace such Lender in accordance with Section 11.15.
     3.03 Inability to Determine Rates. If the Required Lenders determine that
for any reason adequate and reasonable means do not exist for determining the
Eurodollar Base Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan, or that the Eurodollar Base Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan does
not adequately and fairly reflect the cost to such Lenders of funding such Loan,
the Administrative Agent will promptly so notify the Borrower and each Lender.
Thereafter, the obligation of the Lenders to make or maintain Eurodollar Rate
Loans shall be suspended until the Administrative Agent (upon the instruction of
the Required Lenders) revokes such notice. Upon receipt of such notice, the
Borrower may revoke any pending request for a borrowing of, conversion to or
continuation of Eurodollar Rate Loans or, failing that, will be deemed to have
converted such request into a request for a borrowing of Base Rate Loans in the
amount specified therein.
     3.04 Increased Cost and Reduced Return; Capital Adequacy.
     (a) If any Lender determines that as a result of the introduction of or any
change in or in the interpretation of any Law, or such Lender’s compliance
therewith, in either case after the date hereof, there shall be any increase in
the cost to such Lender of agreeing to make or making, funding or maintaining
Eurodollar Rate Loans, or a reduction in the amount received or receivable by
such Lender in connection with any of the foregoing (excluding for purposes of
this Section 3.04(a) any such increased costs or reduction in amount resulting
from (i) Taxes or Other Taxes (as to which Section 3.01 shall govern),
(ii) changes in the basis of taxation of overall net income or overall gross
income by the United States or any foreign jurisdiction or any political
subdivision of either thereof under the Laws of which such Lender is organized
or has its Lending Office, and (iii) reserve requirements utilized in the
determination of the Eurodollar Rate), then from time to time upon demand of
such Lender (with a copy of such demand to the Administrative Agent), the
Borrower shall pay to such Lender such additional amounts as will compensate
such Lender for such increased cost or reduction; provided that no Lender shall
be entitled to receive additional amounts with respect to any period prior to
six months prior to making such demand.
     (b) If any Lender determines that the introduction of any Law regarding
capital adequacy or any change therein or in the interpretation thereof, in
either case after the date hereof, or compliance by such Lender (or its Lending
Office) therewith, has the effect of reducing the rate of return on the capital
of such Lender or any corporation controlling such

29



--------------------------------------------------------------------------------



 



Lender as a consequence of such Lender’s obligations hereunder (taking into
consideration its policies with respect to capital adequacy and such Lender’s
desired return on capital), then from time to time upon demand of such Lender
(with a copy of such demand to the Administrative Agent), the Borrower shall pay
to such Lender such additional amounts as will compensate such Lender for such
reduction; provided that no Lender shall be entitled to receive additional
amounts with respect to any period prior to six months prior to making such
demand.
     3.05 Funding Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:
     (a) any continuation, conversion, payment or prepayment of any Eurodollar
Rate Loan on a day other than the last day of the Interest Period for such Loan
(whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);
     (b) any failure by the Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any
Eurodollar Rate Loan on the date or in the amount notified by the Borrower; or
     (c) any assignment of a Eurodollar Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 11.15;
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Base Rate used in determining the
Eurodollar Rate for such Loan by a matching deposit or other borrowing in the
London interbank eurodollar market for a comparable amount and for a comparable
period, whether or not such Eurodollar Rate Loan was in fact so funded.
     3.06 Matters Applicable to all Requests for Compensation.
     (a) A certificate of the Administrative Agent or any Lender claiming
compensation under this Article III and setting forth the additional amount or
amounts to be paid to it hereunder shall be conclusive in the absence of
manifest error. In determining such amount, the Administrative Agent or such
Lender may use any reasonable averaging and attribution methods.
     (b) Upon any Lender’s making a claim for compensation under Section 3.04 or
if the Borrower is required to pay amounts to any Lender under Section 3.01 as a
result of any Taxes or Other Taxes, in each case the Borrower may replace such
Lender in accordance with Section 11.15.
     3.07 Survival. All of the Borrower’s obligations under this Article III
shall survive termination of the Aggregate Commitments and repayment of all
other Obligations hereunder.

30



--------------------------------------------------------------------------------



 



ARTICLE IV.
CONDITIONS PRECEDENT
     4.01 Conditions Precedent to Loans on the Closing Date. The obligation of
each Lender to make Loans on the Closing Date is subject to the satisfaction of
the following conditions precedent:
     (a) The Administrative Agent’s receipt of the following, each of which
shall be originals, facsimiles or PDFs (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
Borrower:
     (i) executed counterparts of this Agreement satisfying the requirements of
Section 11.10;
     (ii) a customary certificate of the Secretary or Assistant Secretary of the
Borrower attaching copies of its certificate of incorporation and by-laws as in
effect on the Closing Date, a good standing certificate for it from the
Secretary of State of the State of Delaware dated as of a recent date and
resolutions of its Board of Directors authorizing execution, delivery and
performance of this Agreement and the other Loan Documents to which it is a
party; and
     (iii) a customary incumbency certificate in respect of each of the officers
of the Borrower who are authorized to sign this Agreement and the other Loan
Documents on its behalf and who will, until replaced by another officer or
officers duly authorized for that purpose, act as its representative for the
purposes of signing documents and giving notices and other communications in
connection with this Agreement, the other Loan Documents and the transactions
contemplated hereby and thereby.
     (b) The Administrative Agent’s receipt of favorable opinions, addressed to
the Administrative Agent and the Lenders, of Skadden, Arps, Slate, Meagher &
Flom LLP & Affiliates and Wade Estey, Senior Counsel of the Borrower, in
customary form and covering such customary matters relating to the Borrower, the
Loan Documents and the Transactions as the Administrative Agent shall reasonably
request.
     (c) Since December 31, 2009, there shall not have occurred any change or
event that has had or would reasonably be expected to have a Company Material
Adverse Effect
     (d) With respect to the Company, its Subsidiaries and their respective
businesses, the representations and warranties contained in the Acquisition
Agreement, in each case to the extent material to the interests of the Lenders
and to the extent the Borrower has (or a Subsidiary of the Borrower has) the
right to terminate its obligations under the Acquisition Agreement as a result
of a breach of such representations, shall be true and correct as of the Closing
Date.
     (e) With respect to the Borrower, the Specified Representations shall be
true and correct as of the Closing Date.
     (f) The Acquisition shall have been consummated in accordance with the
Acquisition Agreement on or prior to December 31, 2010; provided that in the
event the End

31



--------------------------------------------------------------------------------



 



Date is extended pursuant to Section 7.1(b) of the Acquisition Agreement, such
date shall be similarly extended, but in no event later than April 30, 2011; and
the Acquisition Agreement shall not have been amended or modified, and no
condition shall have been waived or consent granted, in any respect that is
materially adverse to the Lenders without the Arrangers’ prior written consent
(such consent not to be unreasonably withheld, conditioned or delayed).
     (g) The Arrangers shall have received (a) U.S. GAAP audited consolidated
balance sheets and related statements of income, stockholders’ equity and cash
flows of each of the Borrower and the Company for the three most recent fiscal
years ended at least 90 days prior to the Closing Date and (b) U.S. GAAP
unaudited consolidated and (to the extent available) consolidating balance
sheets and related statements of income, stockholders’ equity and cash flows of
each of the Borrower and the Company for each subsequent fiscal quarter ended at
least 60 days before the Closing Date, which financial statements of the
Borrower shall meet the requirements of Regulation S-X under the Securities Act
of 1933, as amended, and all other accounting rules and regulations of the SEC
promulgated thereunder applicable to a registration statement under such Act on
Form S-1.
     (h) The Arrangers shall have received a pro forma consolidated balance
sheet and related pro forma consolidated statement of income of the Borrower as
of and for the twelve-month period ending on the last day of the most recently
completed four-fiscal quarter period for which financial statements have been
delivered pursuant to (g) above, prepared after giving effect to the
Transactions as if the Transactions had occurred as of such date (in the case of
such balance sheet) or at the beginning of such period (in the case of the
income statement), if such pro forma financial statements are required by
Regulation S-X under the Securities Act of 1933, as amended, and all other
accounting rules and regulations of the SEC promulgated thereunder applicable to
a registration statement under such Act on Form S-1.
     (i) The Borrower shall on the Closing Date have a Debt Rating of at least
BBB+ (with stable (or better) outlook)) from S&P and a Debt Rating of at least
Baa3 (with stable (or better) outlook)) from Moody’s.
     (j) All fees required by the Loan Documents to be paid (including fees
payable on or prior to the Closing Date pursuant to the Fee Letters) by the
Borrower, and all expenses (including Attorney Costs) required to be reimbursed
by the Borrower, to the Administrative Agent, the Arrangers or any Lender prior
to the Closing Date shall have been paid, to the extent that such invoices have
been presented to the Borrower prior to the Closing Date.
     (k) The Lenders shall have received, at least five Business Days prior to
the Closing Date, all documentation and other information required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including, without limitation, the PATRIOT Act, in each
case that has been requested in writing at least 10 days prior to the Closing
Date.
     (l) The Administrative Agent shall have received a Loan Notice from the
Borrower in accordance with the requirements hereof.

32



--------------------------------------------------------------------------------



 



     4.02 Conditions Precedent to Subsequent Loans. The obligation of each
Lender to make any Loans subsequent to the Closing Date is subject to the
following conditions precedent:
     (a) The representations and warranties of the Borrower contained in
Article V or any other Loan Document, or which are contained in any document
furnished at any time under or in connection herewith or therewith, shall be
true and correct on and as of the date of such Loan, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they shall be true and correct as of such earlier date, and except
that for purposes of this Section 4.02, the representations and warranties
contained in Section 5.08(a) shall be deemed to refer to the most recent
statements furnished pursuant Sections 6.01(a) and (b), respectively.
     (b) No Default shall exist, or would result from such proposed Loan.
     (c) The Administrative Agent shall have received a Loan Notice in
accordance with the requirements hereof.
     (d) The conditions specified in Section 4.01(a)-(k) shall have been
satisfied.
     Each Loan Notice in satisfaction of the condition in Section 4.02(c) above
submitted by the Borrower shall be deemed to be a representation and warranty
that the conditions specified in Sections 4.02(a), and (b) have been satisfied
on and as of the date of the applicable Loan.
ARTICLE V.
REPRESENTATIONS AND WARRANTIES
     The Borrower represents and warrants to the Administrative Agent and each
Lender that:
     5.01 Corporate Existence and Power. The Borrower and each of its
Subsidiaries:
     (a) is duly organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation or organization;
     (b) has the power and authority and all required governmental licenses,
authorizations, consents and approvals to own its assets, carry on its business
and to execute, deliver, and perform its obligations under the Loan Documents to
which it is a party;
     (c) is duly qualified and is licensed and in good standing under the laws
of each jurisdiction where its ownership, lease or operation of property or the
conduct of its business requires such qualification or license; and
     (d) is in compliance with all Requirements of Law;
except, (i) with respect to Subsidiaries other than Material Subsidiaries, to
the extent that the failure to do so could not reasonably be expected to have a
Material Adverse Effect, and (ii) with respect to the Borrower and its Material
Subsidiaries (A) in each case referred to in clause (c) or clause (d), to the
extent that the failure to do so could not reasonably be expected to have a
Material Adverse Effect and (B) in each case referred to in clause (d), the
Disclosed Matters.

33



--------------------------------------------------------------------------------



 



     5.02 Corporate Authorization; No Contravention. The execution, delivery and
performance by the Borrower of this Agreement and each other Loan Document to
which the Borrower is party, and any Borrowing as of the date of such Borrowing
have been duly authorized by all necessary corporate action, and do not and will
not:
     (a) contravene the terms of the Borrower’s Organization Documents;
     (b) conflict with or result in any breach or contravention of, or the
creation of any Lien under, any document evidencing any Contractual Obligation
to which the Borrower is a party or any order, injunction, writ or decree of any
Governmental Authority to which the Borrower or its property is subject; or
     (c) violate any Requirement of Law.
     5.03 Governmental Authorization. No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority is necessary or required in connection with the
execution, delivery or performance by, or enforcement against, the Borrower of
the Agreement or any other Loan Document.
     5.04 Binding Effect. This Agreement and each other Loan Document to which
the Borrower is a party constitute the legal, valid and binding obligations of
the Borrower, enforceable against the Borrower in accordance with their
respective terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, or similar laws affecting the enforcement of creditors’
rights generally or by equitable principles relating to enforceability.
     5.05 Litigation.
     Except for the Disclosed Matters, there are no actions, suits, proceedings,
claims or disputes pending, or to the best knowledge of the Borrower, threatened
or contemplated, at law, in equity, in arbitration or before any Governmental
Authority, against the Borrower, or its Subsidiaries or any of their respective
properties which:
     (a) purport to affect or pertain to this Agreement or any other Loan
Document, or any of the transactions contemplated hereby or thereby; or
     (b) if determined adversely to the Borrower or its Subsidiaries, would
reasonably be expected to have a Material Adverse Effect as of the Effective
Date. No injunction, writ, temporary restraining order or any order of any
nature has been issued by any court or other Governmental Authority purporting
to enjoin or restrain the execution, delivery or performance of this Agreement
or any other Loan Document, or directing that the transactions provided for
herein or therein not be consummated as herein or therein provided.
     5.06 No Default. No Default or Event of Default exists or would result from
the incurring of any Obligations by the Borrower. As of the Effective Date,
neither the Borrower nor any Subsidiary is in default under or with respect to
any Contractual Obligation in any respect which, individually or together with
all such defaults, could reasonably be expected to have a Material Adverse
Effect as of the Effective Date, or that would, if such default had occurred
after the Effective Date, create an Event of Default under Section 8.01(e).

34



--------------------------------------------------------------------------------



 



     5.07 Use of Proceeds; Margin Regulations. The proceeds of the Loans are to
be used solely for the purposes set forth in Section 6.10. Neither the Borrower
nor any Subsidiary is generally engaged in the business of purchasing or selling
Margin Stock or extending credit for the purpose of purchasing or carrying
Margin Stock.
     5.08 Financial Condition. (a) The Audited Financial Statements:
     (A) were prepared in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein, subject
in the case of the unaudited statements to ordinary, good faith year end audit
adjustments;
     (B) fairly present the financial condition of the Borrower and its
Subsidiaries as of the date thereof and results of operations for the period
covered thereby; and
     (C) show all material indebtedness and other liabilities, direct or
contingent, of the Borrower and its consolidated Subsidiaries as of the date
thereof required to be shown in accordance with GAAP.
     (b) As of the Effective Date, since March 31, 2010, there has been no
Material Adverse Effect.
     5.09 Regulated Entities. None of the Borrower, any Person controlling the
Borrower, or any Subsidiary, is or is required to be registered as an
“investment company” within the meaning of the Investment Company Act of 1940.
The Borrower is not subject to regulation under the Federal Power Act, the
Interstate Commerce Act, any state public utilities code, or any other Federal,
state or other statute or regulation limiting its ability to incur Indebtedness.
     5.10 No Burdensome Restrictions. Neither the Borrower nor any Subsidiary is
a party to or bound by any Contractual Obligation, or subject to any restriction
in any Organization Document, or any Requirement of Law, which could reasonably
be expected to have a Material Adverse Effect.
     5.11 Subsidiaries and Certain Liens As of the Effective Date. As of the
Effective Date, the Borrower has no Subsidiaries other than those listed in part
(a) of Schedule 5.11 hereto. As of the Effective Date, part (b) of Schedule 5.11
describes all outstanding Indebtedness of the Borrower and its Subsidiaries for
borrowed money in excess of $25,000,000 that is secured by a Lien existing on
property of the Borrower or any of its Subsidiaries.
     5.12 Disclosed Matters. As of the Effective Date, based on information
available to the Borrower on the Effective Date, it is unlikely that, prior to
the Maturity Date, any actions, suits, proceedings or governmental
investigations, pending or threatened, comprising or resulting from the
Disclosed Matters would materially and adversely affect the ability of the
Borrower to perform its obligations under any Loan Document.

35



--------------------------------------------------------------------------------



 



ARTICLE VI.
AFFIRMATIVE COVENANTS
     So long as any Lender shall have any Commitment hereunder, any Loan or
other Obligation (other than Obligations under Section 11.04(b) that remain
contingent after termination of the Commitments and payment of all other
Obligations) hereunder shall remain unpaid or unsatisfied, unless the Required
Lenders waive compliance in writing:
     6.01 Financial Statements. The Borrower shall deliver to the Administrative
Agent, in form and detail satisfactory to the Administrative Agent and the
Required Lenders:
     (a) as soon as available, but in any event within 70 days after the end of
each fiscal year of the Borrower, a consolidated balance sheet of the Borrower
and its Subsidiaries as at the end of such fiscal year, and the related
consolidated statements of operations, shareholders’ equity and cash flows for
such fiscal year, setting forth in each case in comparative form the figures for
the previous fiscal year, all in reasonable detail and prepared in accordance
with GAAP, audited and accompanied by a report and opinion of Deloitte & Touche
LLP or another nationally recognized independent certified public accountant,
which report and opinion shall be prepared in accordance with GAAP and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit; and
     (b) as soon as available, but in any event within 55 days after the end of
each of the first three fiscal quarters of each fiscal year of the Borrower,
beginning with the fiscal quarter ending December 31, 2010, a consolidated
balance sheet of the Borrower and its Subsidiaries as at the end of such fiscal
quarter, and the related consolidated statements of operations, shareholders’
equity and cash flows for such fiscal quarter and for the portion of the
Borrower’s fiscal year then ended, setting forth in each case in comparative
form the figures for the corresponding fiscal quarter of the previous fiscal
year and the corresponding portion of the previous fiscal year, all in
reasonable detail and certified by a Responsible Officer of the Borrower as
fairly presenting the financial condition, results of operations, shareholders’
equity and cash flows of the Borrower and its Subsidiaries in accordance with
GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes.
As to any information contained in materials furnished pursuant to
Section 6.02(b), the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in Sections 6.01(a) and (b) at the times specified therein.
     6.02 Certificates; Other Information. The Borrower shall deliver to the
Administrative Agent:
     (a) concurrently with the delivery of the financial statements referred to
in Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of the Borrower;
     (b) promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of the Borrower, and copies of all annual, regular, periodic and
special reports and registration statements which

36



--------------------------------------------------------------------------------



 



the Borrower may file or be required to file with the SEC under Section 13 or
15(d) of the Securities Exchange Act of 1934, and not otherwise required to be
delivered to the Administrative Agent pursuant hereto; and
     (c) promptly, such additional information regarding the business, financial
or corporate affairs of the Borrower or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender may from
time to time reasonably request.
     Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(b) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 11.02; or
(ii) on which such documents are posted on the Borrower’s behalf on IntraLinks
or another similar electronic system (a “Platform”), if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent). The
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Borrower with any such request
for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.
     The Borrower hereby acknowledges that (a) the Administrative Agent may make
available to the Lenders materials and/or information provided by or on behalf
of the Borrower under Sections 6.01(a), 6.01(b), 6.02(a) and 6.02(b) (and any
other such materials and/or information to the extent the Borrower has
previously consented in writing) (collectively, “Borrower Materials”) by posting
the Borrower Materials on a Platform and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that (a) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (b) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent and the Lenders to treat the Borrower Materials as publicly available
information with respect to the Borrower or its securities for purposes of
United States Federal and state securities laws; (c) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of a
Platform designated “Public Investor”; and (d) the Administrative Agent shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of a Platform not designated “Public
Investor”.
     6.03 Notices. The Borrower shall promptly notify the Administrative Agent
and each Lender:
     (a) of the occurrence of any Default;

37



--------------------------------------------------------------------------------



 



     (b) of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect;
     (c) promptly upon any Responsible Officer of the Borrower obtaining
knowledge thereof of (i) the institution of, or non-frivolous threat of, any
action, suit, proceeding (whether administrative, judicial or otherwise),
governmental investigation or arbitration against or affecting the Borrower or
any of its Subsidiaries or any property of the Borrower or any of its
Subsidiaries (collectively “Proceedings”) not previously disclosed in writing by
the Borrower to the Lenders or (ii) any material development in any Proceeding
that, in the case of clause (i) or (ii) above, (A) has a reasonable possibility
of giving rise to a Material Adverse Effect; or (B) seeks to enjoin or otherwise
prevent the consummation of, or to recover any damages or obtain relief as a
result of, the transactions contemplated hereby, together with such other
information as may be reasonably available to Borrower that the Administrative
Agent requests to enable the Administrative Agent and the Lenders to evaluate
such matters;
     (d) of any material change in accounting policies or financial reporting
practices by the Borrower or any Subsidiary;
     (e) of any announcement by S&P, Moody’s or Fitch of any change or possible
change in a Debt Rating; and
     (f) of (i) the occurrence of any ERISA Event with respect to a Pension Plan
or Multiemployer Plan which has resulted or could reasonably be expected to
result in liability of the Borrower or any of its Subsidiaries in an aggregate
amount in excess of $15,000,000 during the term of this Agreement, or (ii) the
existence of an amount of unfunded benefit liabilities (as defined in
Section 4001(a)(18) of ERISA), individually or in the aggregate for all Pension
Plans (excluding for purposes of such computation any Pension Plans with respect
to which assets exceed benefit liabilities), which exceeds 3% of Net Worth.
     Notification delivered to the Administrative Agent and each Lender by the
Borrower under this Section 6.03 shall satisfy the notice obligation of the
Borrower hereunder. Each notice pursuant to this Section 6.03 shall be
accompanied by a statement of a Responsible Officer of the Borrower setting
forth details of the occurrence referred to therein and stating what action the
Borrower has taken and proposes to take with respect thereto. Each notice
pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.
     6.04 Preservation of Existence, Etc. The Borrower each shall, and shall
cause its Material Subsidiaries to, (a) preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by
Section 7.02 and (b) take all reasonable action to maintain all governmental
rights, privileges, permits, licenses and franchises necessary in the normal
conduct of its business, except in connection with transactions permitted by
Section 7.02 and except to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect.

38



--------------------------------------------------------------------------------



 



     6.05 Maintenance of Insurance. The Borrower shall, and shall cause its
Material Subsidiaries to, maintain with financially sound and reputable
insurance companies, insurance (including self-insurance) with respect to its
properties and business against loss or damage of the kinds customarily insured
against by Persons engaged in the same or similar business, of such types and in
such amounts as the Borrower reasonably deems prudent from time to time.
     6.06 Payment of Taxes. The Borrower shall, and shall cause its Material
Subsidiaries to, pay and discharge as the same shall become due and payable, all
tax liabilities, assessments and governmental charges or levies upon it or its
properties or assets (other than obligations that a Responsible Officer is not
aware of or are of a nominal amount), unless the same are being contested in
good faith by appropriate proceedings diligently conducted and adequate reserves
in accordance with GAAP are being maintained by the Borrower or such Subsidiary.
     6.07 Compliance with Laws. The Borrower shall, and shall cause its Material
Subsidiaries to, comply in all material respects with the Requirements of Law
applicable to it or to its business, except in such instances in which (a) a
Requirement of Law is being contested in good faith by appropriate proceedings
diligently conducted; or (b) the failure to comply therewith could not
reasonably be expected to have a Material Adverse Effect.
     6.08 Books and Records. The Borrower shall, and shall cause its Material
Subsidiaries to, maintain in all material respects proper books of record and
account, in which full, true and correct entries in conformity with GAAP
consistently applied shall be made of all financial transactions and matters
involving the assets and business of the Borrower and such Subsidiary, as the
case may be.
     6.09 Inspection Rights. The Borrower shall, and shall cause its Material
Subsidiaries to, permit representatives and independent contractors of the
Administrative Agent and each Lender to visit and inspect any of its properties,
to examine its corporate, financial and operating records, and make copies
thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, all
at such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the Borrower; provided,
however, that when an Event of Default exists the Administrative Agent or any
Lender (or any of their respective representatives or independent contractors)
may do any of the foregoing at the reasonable expense of the Borrower at any
time during normal business hours and without advance notice.
     6.10 Use of Proceeds. The Borrower shall use the proceeds of the Loans to
(a) fund the Acquisition, (b) repay certain outstanding indebtedness of the
Company and its Subsidiaries (including premiums payable on the Company Bonds)
and (c) pay Transaction Costs and any costs relating to any Permanent Financing,
in each case not in contravention of any Law or of any Loan Document.
ARTICLE VII.
NEGATIVE COVENANTS
     So long as any Lender shall have any Commitment hereunder, any Loan or
other Obligation (other than Obligations under Subsection 11.04(b) that remain
contingent after

39



--------------------------------------------------------------------------------



 



termination of the Commitments and payment of all other Obligations) hereunder
shall remain unpaid or unsatisfied, unless the Required Lenders waive compliance
in writing:
     7.01 Liens. The Borrower shall not, and shall not suffer or permit any of
its Subsidiaries to, directly or indirectly, create, incur, assume or suffer to
exist any Lien upon any of its property, whether now owned or hereafter
acquired, other than the following (“Permitted Liens”):
     (a) any Lien existing on property of the Borrower or any Subsidiary on the
Effective Date securing Indebtedness outstanding on such date;
     (b) any Lien created under any Loan Document;
     (c) Liens for taxes, fees, assessments or other governmental charges not
yet due or which are being contested in good faith and by appropriate
proceedings diligently conducted, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP;
     (d) carriers’, warehousemen’s, mechanics’, materialmen’s, landlords’,
repairmen’s or other like Liens arising in the ordinary course of business which
are not delinquent or remain payable without penalty;
     (e) pledges or deposits required in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation, other than any Lien imposed by ERISA;
     (f) Liens on the property of the Borrower or any Subsidiary securing
(i) the non-delinquent performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, (ii) contingent obligations on
surety and appeal bonds, and (iii) other non-delinquent obligations of a like
nature; in each case, incurred in the ordinary course of business, provided all
such Liens in the aggregate would not (even if enforced) cause a Material
Adverse Effect;
     (g) easements, rights-of-way, restrictions and other similar encumbrances
which, in the aggregate, are not substantial in amount, and which do not in any
case materially detract from the value of the property subject thereto or
materially interfere with the ordinary conduct of the business of the applicable
Person;
     (h) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights and remedies as
to deposit accounts or other funds maintained with a creditor depository
institution; provided that (i) such deposit account is not a dedicated cash
collateral account and is not subject to restrictions against access by the
Borrower in excess of those set forth by regulations promulgated by the FRB, and
(ii) such deposit account is not intended by the Borrower or any Subsidiary to
provide collateral to the depository institution;

40



--------------------------------------------------------------------------------



 



     (i) Any other Liens (other than any Lien imposed by ERISA or any Lien for
taxes, fees, assessments or other governmental charges that is not expressly
permitted under Section 7.01(c));
provided that the aggregate amount of all Permitted Liens shall not exceed at
any time 25% of Net Worth.
     7.02 Consolidations and Mergers. The Borrower shall not, and shall not
suffer or permit any of its Material Subsidiaries to, directly or indirectly,
liquidate, dissolve, merge, amalgamate, consolidate with or into, or convey,
transfer, lease or otherwise dispose of (whether in one transaction or in a
series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to or in favor of any Person, except:
     (a) any Subsidiary may merge with the Borrower, provided that the Borrower
shall be the continuing or surviving corporation, or with any one or more
Subsidiaries, provided that if any transaction shall be between a Subsidiary and
a Wholly-Owned Subsidiary, the Wholly-Owned Subsidiary shall be the continuing
or surviving corporation;
     (b) McKesson Canada or any Subsidiary of McKesson Canada may amalgamate
with McKesson Canada or with any one or more of the Borrower’s Subsidiaries and
any of the Borrower’s Subsidiaries may amalgamate with any one or more of the
Borrower’s Subsidiaries;
     (c) any Subsidiary may sell, transfer or exchange all or substantially all
of its assets (upon voluntary liquidation or otherwise) to the Borrower or a
Wholly-Owned Subsidiary; and
     (d) the Borrower may merge with another Person provided that the Borrower
shall be the continuing or surviving corporation and no Default or Event of
Default is in effect immediately prior to or on the date of or would result from
such merger.
     7.03 Use of Proceeds. The Borrower shall not, and shall not suffer or
permit any of its Subsidiaries to, use the proceeds of any Loan, directly or
indirectly, (a) to purchase or carry Margin Stock, (b) to repay or otherwise
refinance indebtedness of the Borrower or others incurred to purchase or carry
Margin Stock, (c) to extend credit for the purpose of purchasing or carrying any
Margin Stock, or (d) to acquire any security in any transaction that is subject
to Section 13 or 14 of the Securities Exchange Act of 1934.
     7.04 Maximum Debt to Capitalization Ratio. The Borrower shall not permit
the ratio of Total Debt to Total Capitalization as at the last day of any
calendar month to exceed 0.565 to 1.00.
     7.05 Swap Contracts. The Borrower shall, and shall cause its Subsidiaries
to, enter into Swap Contracts only in the ordinary course of business and not
for any purpose other than for hedging an existing or anticipated underlying
agreement.

41



--------------------------------------------------------------------------------



 



ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES
     8.01 Events of Default. Any of the following shall constitute an Event of
Default:
     (a) Non-Payment. The Borrower fails to pay (i) when and as required to be
paid herein, any amount of principal of any Loan, or (ii) within five days after
the same becomes due, any interest on any Loan, or any undrawn commitment fee,
duration fee or other fee due hereunder, or any other amount payable hereunder
or under any other Loan Document; or
     (b) Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained Section 6.04(a) or Article VII; or
     (c) Other Defaults. The Borrower fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b)) contained in any
Loan Document on its part to be performed or observed and such failure continues
for 20 days after the earlier of (i) in the case of any provision in Article VI,
the date upon which a Responsible Officer knew of such failure or (ii) the date
upon which written notice thereof is given to the Borrower by the Administrative
Agent or any Lenders; or
     (d) Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower herein, in any other Loan Document, or in any document delivered in
connection herewith or therewith shall be incorrect or misleading in any
material respect when made or deemed made; or
     (e) Cross-Default. (i) The Borrower or any Subsidiary (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than $25,000,000 and such failure continues after
the applicable grace or notice period, if any, specified in the relevant
document on the date of such failure, or (B) fails to observe or perform any
other agreement or condition relating to any Indebtedness or Guarantee (other
than Indebtedness hereunder and Indebtedness under Swap Contracts) having an
aggregate principal amount (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than $25,000,000 or contained in any instrument or
agreement evidencing, securing or relating thereto, and such failure continues
after the applicable grace or notice period, if any, specified in the relevant
document on the date of such failure, or any other event occurs, the effect of
which default or other event is to cause, or to permit the holder or holders of
such Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded or (ii) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from

42



--------------------------------------------------------------------------------



 



(A) any event of default under such Swap Contract as to which the Borrower or
any Subsidiary is the Defaulting Party (as defined in such Swap Contract) or
(B) any Termination Event (as so defined) under such Swap Contract as to which
the Borrower or any Subsidiary is an Affected Party (as so defined) and, in
either event, the Swap Termination Value owed by the Borrower or such Subsidiary
as a result thereof is greater than $25,000,000; or
     (f) Insolvency; Voluntary Proceedings. The Borrower or any Material
Subsidiary (i) ceases or fails to be solvent, or generally fails to pay, or
admits in writing its inability to pay, its debts as they become due, subject to
applicable grace periods, if any, whether at stated maturity or otherwise;
(ii) voluntarily ceases to conduct its business in the ordinary course;
(iii) commences any Insolvency Proceeding with respect to itself; or (iv) takes
any action to effectuate or authorize any of the foregoing; or
     (g) Involuntary Proceedings. (i) Any involuntary Insolvency Proceeding is
commenced or filed against the Borrower or any Material Subsidiary, or any writ,
judgment, warrant of attachment, execution or similar process, is issued or
levied against a substantial part of the Borrower’s or any Material Subsidiary’s
properties, and any such proceeding or petition shall not be dismissed, or such
writ, judgment, warrant of attachment, execution or similar process shall not be
released, vacated or fully bonded within sixty (60) days after commencement,
filing or levy; (ii) the Borrower or any Material Subsidiary admits the material
allegations of a petition against it in any Insolvency Proceeding, or an order
for relief (or similar order under non-U.S. law) is ordered in any Insolvency
Proceeding; or (iii) the Borrower or any Material Subsidiary acquiesces in the
appointment of a receiver, trustee, custodian, conservator, liquidator,
mortgagee in possession (or agent therefor), or other similar Person for itself
or a substantial portion of its property or business; or
     (h) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower or any of its Subsidiaries in an aggregate amount
in excess of $25,000,000 during the term of this Agreement, or (ii) there shall
exist an amount of unfunded benefit liabilities (as defined in
Section 4001(a)(18) of ERISA), individually or in the aggregate for all Pension
Plans (excluding for purposes of such computation any Pension Plans with respect
to which assets exceed benefit liabilities), which exceeds 5% of Net Worth; or
     (i) Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations, ceases
to be in full force and effect; or the Borrower contests in any manner the
validity or enforceability of any provision of any Loan Document; or the
Borrower denies that it has any or further liability or obligation under any
Loan Document, or purports to revoke, terminate or rescind any provision of any
Loan Document; or
     (j) Change of Control. There occurs any Change of Control.
     8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

43



--------------------------------------------------------------------------------



 



     (a) declare the commitment of each Lender to make Loans to be terminated,
whereupon such commitments shall be terminated;
     (b) declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;
     (c) [RESERVED]; and
     (d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable law;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, except in the case of Section 8.01(g)(i), in which case upon the
expiration of the 60-day period mentioned therein if the curative action
mentioned in such clause is not taken, the obligation of each Lender to make
Loans shall automatically terminate and the unpaid principal amount of all
outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable without further act of the Administrative
Agent or any Lender.
     8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans and other Obligations have automatically become
immediately due and payable as set forth in the proviso to Section 8.02), any
amounts received on account of the Obligations shall be applied by the
Administrative Agent in the following order:
     First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs and amounts
payable under Article III) payable to the Administrative Agent in its capacity
as such;
     Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs and amounts payable under Article III),
ratably among them in proportion to the amounts described in this clause Second
payable to them;
     Third, to payment of that portion of the Obligations constituting accrued
and unpaid interest on the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Third payable to them;
     Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them; and
     Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by Law.

44



--------------------------------------------------------------------------------



 



ARTICLE IX.
ADMINISTRATIVE AGENT
     9.01 Appointment and Authorization of Administrative Agent.
     (a) Each of the Lenders hereby irrevocably appoints Bank of America to act
on its behalf as the Administrative Agent hereunder and under the other Loan
Documents, and authorizes the Administrative Agent to take such actions on its
behalf under the provisions of this Agreement and each other Loan Document and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article IX are solely for the benefit
of the Administrative Agent and the Lenders and the Borrower shall not have
rights as a third party beneficiary of any of such provisions other than the
provisions of Section 9.06 relating to the Borrower’s consultation and notice
rights.
     (b) Notwithstanding any provision to the contrary contained elsewhere
herein or in any other Loan Document, no Agent shall have any duties or
responsibilities, except those expressly set forth herein, nor shall the
Administrative Agent have or be deemed to have any fiduciary relationship with
any Lender or participant, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in the other Loan Documents with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable Law. Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties.
     9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not such
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Each
such Person and its Affiliates may accept deposits from, lend money to, act as
the financial advisor or in any other advisory capacity for and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Persons were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
     9.03 Exculpatory Provisions. The Administrative Agent shall have no duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent:
     (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
     (b) shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in

45



--------------------------------------------------------------------------------



 



writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be expressly provided for herein or in the other Loan
Documents), provided that the Administrative Agent shall not be required to take
any action that, in its opinion or the opinion of its counsel, may expose the
Administrative Agent to liability or that is contrary to any Loan Document or
applicable law; and
     (c) shall, except as expressly set forth herein and in the other Loan
Documents, not have any duty to disclose, and shall be liable for the failure to
disclose, any information relating to the Borrower or any of their Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.
     The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
not be deemed to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower or
a Lender.
     The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
     9.04 Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
     9.05 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person or Persons. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon. In determining compliance with any
condition hereunder to the making of a

46



--------------------------------------------------------------------------------



 



Loan that by its terms must be fulfilled to the satisfaction of a Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan. The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
     9.06 Successor Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders and the Borrower. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, in consultation with the Borrower, to appoint a successor, which, in the
case of the Administrative Agent, shall be a bank with an office in the United
States, or an Affiliate of any such bank with an office in the United States. If
no such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days after the retiring Administrative
Agent gives notice of its resignation, then the retiring Administrative Agent
may on behalf of the Lenders appoint a successor Administrative Agent meeting
the qualifications set forth above; provided that if the Administrative Agent
shall notify the Borrower and the Lenders that no qualifying Person has accepted
such appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (a) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (b) all payments, communications and determinations provided to be
made by, to or through the Administrative Agent shall instead be made by or to
each Lender directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this Section. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 11.04
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as the Administrative Agent.
     9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

47



--------------------------------------------------------------------------------



 



     9.08 No Other Duties, Etc. Neither the Syndication Agent nor either of the
Arrangers shall have any duties or responsibilities under this Agreement or any
of the other Loan Documents, except in its capacity, as applicable, as a Lender
hereunder. Without limiting the foregoing, none of the Lenders, the Syndication
Agent or the Arrangers shall have or be deemed to have any fiduciary
relationship with any Lender. Each Lender acknowledges that it has not relied,
and will not rely, on any of the other Lenders, the Syndication Agent or the
Arrangers in deciding to enter into this Agreement or in taking or not taking
action hereunder.
     9.09 Administrative Agent May File Proofs of Claim. In case of the pendency
of any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to the Borrower, the Administrative Agent (irrespective of whether the
principal of any Loan shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:
     (a) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.09 and 11.04) allowed in such judicial
proceeding; and
     (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 11.04.
     Nothing contained herein shall be deemed to authorize the Administrative
Agent to authorize or consent to or accept or adopt on behalf of any Lender any
plan of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.
ARTICLE X.
[RESERVED]
ARTICLE XI.
MISCELLANEOUS
     11.01 Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower therefrom, shall

48



--------------------------------------------------------------------------------



 



be effective unless in writing signed by the Required Lenders and the Borrower
and acknowledged by the Administrative Agent, and each such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given; provided, however, that no such amendment, waiver or consent
shall:
     (a) [reserved];
     (b) extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;
     (c) postpone any date fixed by this Agreement or any other Loan Document
for any payment of principal, interest, fees or other amounts due to the Lenders
(or any of them) hereunder or under any other Loan Document without the written
consent of each Lender directly affected thereby;
     (d) reduce the principal of, or the rate of interest specified herein on,
any Loan, or (subject to clause (ii) of the second proviso to this
Section 11.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest at the Default Rate;
     (e) change Section 2.13 or Section 8.03 in a manner that would alter the
pro rata sharing of payments required thereby without the written consent of
each Lender; or
     (f) change any provision of this Section 11.01 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender;
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document and (ii) the Fee Letters may be
amended, or rights or privileges thereunder waived, only in a writing executed
by the parties thereto. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that the Commitment of such Lender may not
be increased or extended without the consent of such Lender.
     11.02 Notices and Other Communications; Facsimile Copies.
     (a) General. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for
hereunder shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

49



--------------------------------------------------------------------------------



 



     (i) if to the Borrower or the Administrative Agent, to the address,
facsimile number, electronic mail address or telephone number specified for such
Person on Schedule 11.02; and
     (ii) if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire.
     Notices sent by hand or overnight courier service, or mailed by certified
or registered mail, shall be deemed to have been given when received; notices
sent by telecopier shall be deemed to have been given when sent (except that, if
not given during normal business hours for the recipient, shall be deemed to
have been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
     (b) Electronic Communications. All notices hereunder to the Borrower shall
be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier (or, to the extent
permitted hereunder to be given by telephone, immediately confirmed in a writing
so delivered, mailed or sent). Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.
     Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
     (c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR

50



--------------------------------------------------------------------------------



 



OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER
MATERIALS OR THE PLATFORM. In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
the Borrower, any Lender or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s or the Administrative Agent’s transmission of
Borrower Materials through the internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to the Borrower, any
Lender or any other Person for indirect, special, incidental, consequential or
punitive damages (as opposed to direct or actual damages).
     (d) Change of Address, Etc. Each of the Borrower and the Administrative
Agent may change its address, facsimile number, electronic mail address or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, facsimile
number, electronic mail address or telephone number for notices and other
communications hereunder by notice to the Borrower and the Administrative Agent.
Furthermore, each Public Lender (as defined in Section 6.02) agrees to cause at
least one individual at or on behalf of such Public Lender to at all times have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform (as defined in Section 6.02) in order to
enable such Public Lender or its delegate, in accordance with such Public
Lender’s compliance procedures and applicable Law, including United States
Federal and state securities Laws, to make reference to Borrower Materials (as
defined in Section 1.01) that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Borrower or its securities for purposes of
United States Federal or state securities laws.
     (e) Reliance by Administrative Agent and Lenders. The Administrative Agent
and Lender shall be entitled to rely and act upon any notices (including
telephonic Loan Notices) purportedly given by or on behalf of the Borrower which
the Administrative Agent or Lender believes in good faith to have been given by
a duly authorized officer or other person authorized to borrow on behalf of the
Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrower shall indemnify the
Administrative Agent, each Lender and the Related Parties of each of them from
all losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Borrower. All
telephonic notices to and other communications with an Agent may be recorded by
the Administrative Agent, and each of the parties hereto hereby consents to such
recording.
     11.03 No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

51



--------------------------------------------------------------------------------



 



     11.04 Expenses; Indemnity; Damage Waiver.
     (a) Costs and Expenses. The Borrower agrees (i) to pay or reimburse the
Administrative Agent, the Arrangers and the Syndication Agent for all reasonable
and documented out-of-pocket costs and expenses (including, without limitation,
reasonable and documented out-of-pocket fees, disbursements and other charges of
Davis Polk & Wardwell LLP) incurred in connection with the syndication of the
credit facility provided for herein, and the preparation and administration of
this Agreement and the other Loan Documents and any amendments, modifications
and waivers thereto (whether or not the transactions contemplated hereby or
thereby are consummated), and the consummation and administration of the
transactions contemplated hereby and thereby, including all Attorney Costs and
(ii) to pay or reimburse the Administrative Agent, the Arrangers, the
Syndication Agent and each Lender for all costs and expenses incurred in
connection with the enforcement, attempted enforcement, or preservation of any
rights or remedies under this Agreement or the other Loan Documents (including
all such costs and expenses incurred during any “workout” or restructuring in
respect of the Obligations and during any legal proceeding, including any
proceeding under any Debtor Relief Law), including all Attorney Costs. The
foregoing costs and expenses shall include all search, filing, recording, title
insurance and appraisal charges and fees and taxes related thereto, and other
out-of-pocket expenses incurred by the Administrative Agent and the cost of
independent public accountants and other outside experts retained by the
Administrative Agent, the Arrangers, the Syndication Agent or any Lender. All
amounts due under this Section 11.04 shall be payable within 20 Business Days
after demand therefor.
     (b) Indemnification by the Borrower. Whether or not the transactions
contemplated hereby are consummated, the Borrower shall indemnify and hold
harmless the Administrative Agent (and any sub-agent thereof), the Arrangers,
the Syndication Agent, each Lender and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) from and
against any and all liabilities, obligations, losses, damages, penalties,
claims, demands, actions, judgments, suits, costs, expenses and disbursements
(including reasonable Attorney Costs of one counsel for all Indemnitees (and, if
reasonably necessary, of one local counsel in any relevant jurisdiction) unless,
in the reasonable opinion of an Indemnitee, representation of all Indemnitees by
such counsel would be inappropriate due to the existence of an actual or
potential conflict of interest)) of any kind or nature whatsoever which may at
any time be imposed on, incurred by or asserted against any such Indemnitee in
any way relating to or arising out of or in connection with (i) the execution,
delivery, enforcement, performance or administration of any Loan Document or any
other agreement, letter or instrument delivered in connection with the
transactions contemplated thereby or the consummation of the Transactions
(including the Acquisition or any transaction in connection therewith), (ii) any
Commitment, Loan or the use or proposed use of the proceeds therefrom, (iii) any
actual or alleged presence or release of Hazardous Materials on or from any
property owned or operated by the Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to the Borrower or any of its
Subsidiaries or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory (including any investigation of, preparation for, or defense
of any pending or threatened claim, investigation, litigation or proceeding) and
regardless of whether any Indemnitee is a party thereto (all the foregoing,
collectively, the “Indemnified Liabilities”); provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such liabilities,

52



--------------------------------------------------------------------------------



 



obligations, losses, damages, penalties, claims, demands, actions, judgments,
suits, costs, expenses or disbursements are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from (x) such
Indemnitee’s bad faith, gross negligence or willful misconduct or (y) non-tort
claims by the Borrower against such Indemnitee that are successful on the merits
as determined by a court of competent jurisdiction by final and nonappealable
judgment.
     (c) Reimbursement by Lenders. To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under subsection (a) or
(b) of this Section to be paid by it to the Administrative Agent (or any
sub-agent thereof) or any Related Party of any of the foregoing, each Lender
severally agrees to pay to the Administrative Agent (or any such sub-agent) or
such Related Party, as the case may be, such Lender’s Pro Rata Share (determined
as of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent) in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) in
connection with such capacity. The obligations of the Lenders under this
subsection (b) are subject to the provisions of Section 2.12(d).
     (d) Waiver of Consequential Damages, Etc. To the fullest extent permitted
by applicable law, neither the Borrower shall nor any Indemnitee shall assert,
and the Borrower and each Indemnitee hereby waives, any claim against the
Borrower and any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.
     (e) Payments. All amounts due under this Section shall be payable not later
than 20 Business Days after demand therefor.
     (f) Survival. The agreements in this Section 11.04 shall survive the
resignation of the Administrative Agent, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.
     11.05 Payments Set Aside. To the extent that any payment by or on behalf of
the Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of set-off, and such
payment or the proceeds of such set-off or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in

53



--------------------------------------------------------------------------------



 



full force and effect as if such payment had not been made or such set-off had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share of any amount so recovered from or repaid
by the Administrative Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the Federal Funds
Rate from time to time in effect.
     11.06 Successors and Assigns.
     (a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of Section 11.06(b), (ii) by way of
participation in accordance with the provisions of Section 11.06(d) or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of Sections 11.06(f) (and any other attempted assignment or transfer by any
party hereto shall be null and void). Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in Section 11.06(d) and, to the extent expressly
contemplated hereby, the Indemnitees) any legal or equitable right, remedy or
claim under or by reason of this Agreement.
     (b) Any Lender may at any time assign to one or more Eligible Assignees all
or a portion of its rights and obligations under this Agreement (including all
or a portion of its undrawn Commitment and the Loans at the time owing to it);
provided that (i) except in the case of an assignment of the entire remaining
amount of the assigning Lender’s undrawn Commitment and the Loans at the time
owing to it or in the case of an assignment to a Lender or an Affiliate of a
Lender or an Approved Fund with respect to a Lender, the aggregate amount of the
undrawn Commitment and/or Loans subject to each such assignment, determined as
of the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date, shall not be less than
$2,500,000 and increments of $1,000,000 in excess thereof, unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); (ii) each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned and (iii) the parties to each assignment shall execute and deliver to
the Administrative Agent an Assignment and Assumption and (except in the case of
an assignment by a Lender to its Affiliate) a processing and recordation fee of
$3,500, provided, however, that the Administrative Agent may in its sole
discretion elect to waive such processing and recordation fee in the case of any
assignment, and the Eligible Assignee, if it shall not be a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire. Subject to
acceptance and recording thereof by the Administrative Agent pursuant to
Section 11.06(c), from and after the effective date specified in each Assignment
and Assumption, the Eligible Assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such

54



--------------------------------------------------------------------------------



 



Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 3.01, 3.04, 3.05 and 11.04 with respect to facts and circumstances
occurring prior to the effective date of such assignment). Upon request, the
Borrower (at its expense) shall execute and deliver a Note to the assignee
Lender. Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this Section 11.06(b) shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with Section 11.06(d).
     (c) The Administrative Agent, acting solely for this purpose as an agent of
the Borrower, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts of and interest on the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as the absolute owner of any Obligations held by such Person, as
indicated in the Register for all purposes, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower, at any
reasonable time and from time to time upon reasonable prior notice. In addition,
at any time that a request for a consent for a material or substantive change to
the Loan Documents is pending, any Lender wishing to consult with other Lenders
in connection therewith may request and receive from the Administrative Agent a
copy of the Register.
     (d) Any Lender may at any time, without the consent of or notice to any
other Person, sell participations to any Person (other than a natural person or
the Borrower or any of the Borrower’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans owing to it); provided that (i) unless a Default or Event of Default has
occurred and is continuing, the Borrower shall have approved the sale of
participations to such Person (such approval not to be unreasonably withheld or
delayed); (ii) such Lender’s obligations under this Agreement shall remain
unchanged; (iii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations; and (iv) the Borrower,
the Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in the first proviso to Section 11.01 that directly affects such
Participant. Subject to Section 11.06(e), the Borrower agree that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 11.06(b). To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 11.08 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.13 as
though it were a Lender.

55



--------------------------------------------------------------------------------



 



     (e) A Participant shall not be entitled to receive any greater payment
under Section 3.01 or 3.04 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 3.01 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 11.14 as though
it were a Lender.
     (f) Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
     (g) As used herein, the following terms have the following meanings:
     “Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender;
(c) an Approved Fund; and (d) any other Person (other than a natural person)
approved by (i) the Administrative Agent, and (ii) unless a Default or an Event
of Default has occurred and is continuing, the Borrower (each such approval not
to be unreasonably withheld or delayed); provided that notwithstanding the
foregoing, “Eligible Assignee” shall not include (x) the Borrower or any of the
Borrower’s Affiliates or Subsidiaries or (y) any Defaulting Lender.
     (h) [RESERVED].
     (i) Notwithstanding anything to the contrary contained herein, any Lender
that is a Fund may create a security interest in all or any portion of the Loans
owing to it and the Note, if any, held by it to the trustee for holders of
obligations owed, or securities issued, by such Fund as security for such
obligations or securities, provided that unless and until such trustee actually
becomes a Lender in compliance with the other provisions of this Section 11.06,
(a) no such pledge shall release the pledging Lender from any of its obligations
under the Loan Documents and (b) such trustee shall not be entitled to exercise
any of the rights of a Lender under the Loan Documents even though such trustee
may have acquired ownership rights with respect to the pledged interest through
foreclosure or otherwise. For purposes of this Section 11.06(i), “Fund” means
any Person (other than a natural person) that is (or will be) engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of its business.
     (j) [RESERVED].
     (k) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any

56



--------------------------------------------------------------------------------



 



applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
     11.07 Treatment of Certain Information; Confidentiality.
     Each of the Administrative Agent and Lenders agrees to maintain, and to
cause its Affiliates (including any Related Parties) to maintain, the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and representatives
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential); (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners); (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process; (d) to any other party hereto; (e) to the extent
reasonably required, in connection with the exercise of any remedies hereunder
or under any other Loan Document or any action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder; (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to obligations of the
Borrower under the Loan Documents; (g) with the consent of the Borrower; or
(h) to the extent such Information (i) becomes publicly available other than as
a result of a breach of this Section or (ii) becomes available to the
Administrative Agent, any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower; provided, however,
that to the extent permitted by applicable law or regulation, each of the
Administrative Agent and Lenders agrees to notify the Borrower prior to (if
reasonably practicable) or concurrently with its disclosure of such information
to any third party pursuant to clauses (b), (c) and (f). In addition, the
Administrative Agent and the Lenders may disclose the existence of this
Agreement and public information about this Agreement to market data collectors,
similar service providers to the lending industry, and service providers to the
Administrative Agent and the Lenders in connection with the administration and
management of this Agreement, the other Loan Documents, the Commitments, and the
Loans.
     For the purposes of this Section, “Information” means all information
received from the Borrower relating to the Borrower or its business, other than
any such information that is available to the Administrative Agent or any Lender
or any of their respective Affiliates on a nonconfidential basis prior to
disclosure by the Borrower; provided that, in the case of information received
from the Borrower after the date hereof, such information is clearly identified
at the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

57



--------------------------------------------------------------------------------



 



     Each of the Administrative Agent and each of the Lenders acknowledges that
(a) the Information may include material non-public information concerning the
Borrower or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including United States federal and state securities Laws.
     11.08 Set-off. In addition to any rights and remedies of the Lenders
provided by law, upon the occurrence and during the continuance of any Event of
Default, each Lender is authorized at any time and from time to time, without
prior notice to the Borrower, any such notice being waived by the Borrower to
the fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held by,
and other indebtedness at any time owing by, such Lender to or for the credit or
the account of the Borrower against any and all Obligations owing to such Lender
hereunder or under any other Loan Document, now or hereafter existing,
irrespective of whether or not the Administrative Agent or such Lender shall
have made demand under this Agreement or any other Loan Document and although
such Obligations may be contingent or unmatured or denominated in a currency
different from that of the applicable deposit or indebtedness. Each Lender
agrees promptly to notify the Borrower and the Administrative Agent after any
such set-off and application made by such Lender; provided, however, that the
failure to give such notice shall not affect the validity of such set-off and
application.
     11.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.
     11.10 Counterparts; Effectiveness. This Agreement may be executed in one or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof which,
when taken together, bear the signatures of each of the other parties hereto,
and thereafter shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns.
     11.11 Integration. This Agreement, together with the other Loan Documents,
comprises the complete and integrated agreement of the parties on the subject
matter hereof and thereof and supersedes all prior agreements, written or oral,
on such subject matter. In the event of any conflict between the provisions of
this Agreement and those of any other Loan Document, the provisions of this
Agreement shall control; provided that the inclusion of supplemental rights

58



--------------------------------------------------------------------------------



 



or remedies in favor of the Administrative Agent or the Lenders in any other
Loan Document shall not be deemed a conflict with this Agreement. Each Loan
Document was drafted with the joint participation of the respective parties
thereto and shall be construed neither against nor in favor of any party, but
rather in accordance with the fair meaning thereof.
     11.12 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Loan, and shall continue in full force and effect
as long as any Loan or any other Obligation hereunder shall remain unpaid or
unsatisfied.
     11.13 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
     11.14 Tax Forms. (a) (i) Each Lender that is not a “United States person”
within the meaning of Section 7701(a)(30) of the Code (a “Foreign Lender”) shall
deliver to the Administrative Agent, prior to receipt of any payment subject to
withholding under the Code (or upon accepting an assignment of an interest
herein), two duly signed completed copies of either IRS Form W-8BEN or any
successor thereto (relating to such Foreign Lender and entitling it to an
exemption from, or reduction of, withholding tax on all payments to be made to
such Foreign Lender by the Borrower pursuant to this Agreement) or IRS Form
W-8ECI or any successor thereto (relating to all payments to be made to such
Foreign Lender by the Borrower pursuant to this Agreement) or such other
evidence satisfactory to the Borrower and the Administrative Agent that such
Foreign Lender is entitled to an exemption from, or reduction of, U.S.
withholding tax, including any exemption pursuant to Section 881(c) of the Code.
Thereafter and from time to time, each such Foreign Lender shall (A) promptly
submit to the Administrative Agent such additional duly completed and signed
copies of one of such forms (or such successor forms as shall be adopted from
time to time by the relevant United States taxing authorities) as may then be
available under then current United States laws and regulations to avoid, or
such evidence as is satisfactory to the Borrower and the Administrative Agent of
any available exemption from or reduction of, United States withholding taxes in
respect of all payments to be made to such Foreign Lender by the Borrower
pursuant to this Agreement, (B) promptly notify the Administrative Agent of any
change in circumstances which would modify or render invalid any claimed
exemption or reduction, and (C) take such steps as shall not be materially
disadvantageous to it, in the reasonable judgment of such Lender, and as may be
reasonably necessary (including the re-designation of its Lending Office) to
avoid any requirement of

59



--------------------------------------------------------------------------------



 



applicable Laws that the Borrower make any deduction or withholding for taxes
from amounts payable to such Foreign Lender.
     (ii) Each Foreign Lender, to the extent it does not act or ceases to act
for its own account with respect to any portion of any sums paid or payable to
such Lender under any of the Loan Documents (for example, in the case of a
typical participation by such Lender), shall deliver to the Administrative Agent
on the date when such Foreign Lender ceases to act for its own account with
respect to any portion of any such sums paid or payable, and at such other times
as may be necessary in the determination of the Administrative Agent (in the
reasonable exercise of its discretion), (A) two duly signed completed copies of
the forms or statements required to be provided by such Lender as set forth
above, to establish the portion of any such sums paid or payable with respect to
which such Lender acts for its own account that is not subject to U.S.
withholding tax, and (B) two duly signed completed copies of IRS Form W-8IMY (or
any successor thereto), together with any information such Lender chooses to
transmit with such form, and any other certificate or statement of exemption
required under the Code, to establish that such Lender is not acting for its own
account with respect to a portion of any such sums payable to such Lender.
     (iii) The Borrower shall not be required to pay any additional amount to
any Foreign Lender under Section 3.01 (A) with respect to any Taxes required to
be deducted or withheld on the basis of the information, certificates or
statements of exemption such Lender transmits with an IRS Form W-8IMY pursuant
to this Section 11.14(a) or (B) if such Lender shall have failed to satisfy the
foregoing provisions of this Section 11.14(a); provided that if such Lender
shall have satisfied the requirement of this Section 11.14(a) on the date such
Lender became a Lender or ceased to act for its own account with respect to any
payment under any of the Loan Documents, nothing in this Section 11.14(a) shall
relieve the Borrower of its obligation to pay any amounts pursuant to
Section 3.01 in the event that, as a result of any subsequent change in any
applicable law, treaty or governmental rule, regulation or order, or any
subsequent change in the interpretation, administration or application thereof,
such Lender is no longer properly entitled to deliver forms, certificates or
other evidence at a subsequent date establishing the fact that such Lender or
other Person for the account of which such Lender receives any sums payable
under any of the Loan Documents is not subject to withholding or is subject to
withholding at a reduced rate.
     (iv) The Administrative Agent may, without reduction, withhold any Taxes
required to be deducted and withheld from any payment under any of the Loan
Documents with respect to which the Borrower is not required to pay additional
amounts under this Section 11.14(a).
     (b) Upon the request of the Administrative Agent, each Lender that is a
“United States person” within the meaning of Section 7701(a)(30) of the Code
shall deliver to the Administrative Agent two duly signed completed copies of
IRS Form W-9. If such Lender fails to deliver such forms, then the
Administrative Agent may withhold from any interest payment to such Lender an
amount equivalent to the applicable back-up withholding tax imposed by the Code,
without reduction.

60



--------------------------------------------------------------------------------



 



     (c) If any Governmental Authority asserts that the Administrative Agent did
not properly withhold or backup withhold, as the case may be, any tax or other
amount from payments made to or for the account of any Lender, such Lender shall
indemnify the Administrative Agent therefor, including all penalties and
interest, any taxes imposed by any jurisdiction on the amounts payable to the
Administrative Agent under this Section 11.14, and costs and expenses (including
Attorney Costs) of the Administrative Agent. The obligation of the Lenders under
this Section 11.14 shall survive the termination of the Aggregate Commitments,
repayment of all other Obligations hereunder and the resignation of the
Administrative Agent.
     11.15 Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender is a Defaulting Lender, or if any other
circumstance exists hereunder that gives the Borrower the right to replace a
Lender as a party hereto, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 11.06), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment), provided that:
     (a) the Borrower shall have paid to the Administrative Agent the assignment
fee specified in Section 11.06(b);
     (b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);
     (c) in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and
     (d) such assignment does not conflict with applicable Laws.
     A Lender shall not be required to make any such assignment or delegation
if, prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
     11.16 Governing Law.
     (a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK ; PROVIDED THAT THE ADMINISTRATIVE AGENT AND
EACH LENDER SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.

61



--------------------------------------------------------------------------------



 



     (b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF
THE UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, THE BORROWER, THE ADMINISTRATIVE AGENT AND EACH
LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THOSE COURTS. THE BORROWER, THE ADMINISTRATIVE AGENT AND EACH
LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING
OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION
IN RESPECT OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO. THE BORROWER,
THE ADMINISTRATIVE AGENT AND EACH LENDER WAIVES PERSONAL SERVICE OF ANY SUMMONS,
COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS PERMITTED BY
THE LAW OF SUCH STATE.
     11.17 Waiver of Right to Trial by Jury. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     11.18 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (A) the arranging and other services regarding
this Agreement provided by the Administrative Agent and the Arrangers are
arm’s-length commercial transactions between the Borrower and its Affiliates, on
the one hand, and the Administrative Agent and the Arrangers, on the other hand,
(B) the Borrower has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (C) the Borrower is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) each of the Administrative Agent and the Arrangers is and
has been acting solely as a principal and, except as expressly agreed in writing
by the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Borrower or any of its Affiliates, or any
other Person and (B) none of the Administrative Agent nor the Arrangers has any
obligation to the Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except

62



--------------------------------------------------------------------------------



 



those obligations expressly set forth herein and in the other Loan Documents;
and (iii) the Administrative Agent and the Arrangers and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower and its Affiliates, and none of
the Administrative Agent nor the Arrangers has any obligation to disclose any of
such interests to the Borrower or any of its Affiliates. To the fullest extent
permitted by law, the Borrower hereby waives and releases any claims that it may
have against any of the Administrative Agent or the Arrangers with respect to
any breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.
     11.19 USA Patriot Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act.

63



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first above written.

            McKESSON CORPORATION
      By:   /s/ Nicholas A. Loiacono         Name:   Nicholas A. Loiacono      
  Title:   VP and Treasurer   

S-1



--------------------------------------------------------------------------------



 



         

            BANK OF AMERICA, N.A., as
Administrative Agent
      By:   /s/ Zubin R. Shroff         Name:   Zubin R. Schroff        
Title:   Vice President   

S-2



--------------------------------------------------------------------------------



 



         

            BANK OF AMERICA, N.A., as
a Lender
      By:   /s/ Zubin R. Shroff         Name:   Zubin R. Shroff         Title:  
Vice President   

S-3



--------------------------------------------------------------------------------



 



         

            JPMORGAN CHASE BANK, N.A., as
a Lender
      By:   /s/ Vanessa Chiu         Name:   Vanessa Chiu         Title:  
Executive Director   

S-4



--------------------------------------------------------------------------------



 



         

            THE BANK OF NOVA SCOTIA, as
a Lender
      By:   /s/ Mark Sparrow         Name:   Mark Sparrow         Title:  
Director   

S-5



--------------------------------------------------------------------------------



 



         

            THE BANK OF TOKYO MITSUBISHI UFJ,
LTD., as a Lender
      By:   /s/ Victor Pierzchalski         Name:   Victor Pierzchalski        
Title:   Authorized Signatory   

S-6



--------------------------------------------------------------------------------



 



            RABOBANK NEDERLAND, NEW YORK BRANCH,
as a Lender
      By:   /s/ Andrew Sherman         Name:   Andrew Sherman         Title:  
Executive Director        By:   /s/ Nader Pasdar         Name:   Nadar Pasdar  
      Title:   Managing Director   

S-7



--------------------------------------------------------------------------------



 



         

            WELLS FARGO BANK, NATIONAL
ASSOCIATION, as a Lender
      By:   /s/ Kirk Tesch         Name:   Kirk Tesch         Title:   Director 
 

S-8



--------------------------------------------------------------------------------



 



         

            FIFTH THIRD BANK, as
a Lender
      By:   /s/ Sanjeev Narayan         Name:   Sanjeev Narayan         Title:  
Vice President   

S-9



--------------------------------------------------------------------------------



 



            PNC BANK, NATIONAL ASSOCIATION, as
a Lender
      By:   /s/ John F. Broeren         Name:   John F. Broeren         Title:  
Managing Director   

S-10



--------------------------------------------------------------------------------



 



SCHEDULE 2.01
COMMITMENTS

          Lender   Commitment  
Bank of America, N.A.
  $ 600,000,000.0  
JPMorgan Chase Bank, N.A.
  $ 600,000,000.0  
The Bank of Nova Scotia
  $ 160,000,000.0  
The Bank of Tokyo Mitsubishi UFJ, Ltd.
  $ 160,000,000.0  
Rabobank Nederland, New York Branch
  $ 160,000,000.0  
Wells Fargo Bank, National Association
  $ 160,000,000.0  
Fifth Third Bank
  $ 80,000,000.0  
PNC Bank, National Association
  $ 80,000,000.0  
Totals:
  $ 2,000,000,000  

Schedule 2.01 – 1



--------------------------------------------------------------------------------



 



SCHEDULE 5.11
SUBSIDIARIES AND INDEBTEDNESS SECURED BY LIENS
Part (a).
DOMESTIC/FOREIGN SUBSIDIARIES

     
3071406 Nova Scotia Company
  McKesson International Netherlands BV
A.L.I. Holdings LLC
  McKesson International Netherlands II B.V.
A.L.I. Technologies (Deutschland) Gmbh
  McKesson International S.a.r.l.
A.L.I. Technologies (Europe) B.V.
  McKesson International SRL
Beldere Corporation
  McKesson International Sweden I AB
California Golden State Finance Company
  McKesson International Sweden II AB
CGSF Funding Corporation
  McKesson International Sweden III AB
Clinique Santé Corporation / Corporation Clinique Santé
  McKesson International Topholdings S.a.r.l.
CPG Industries, Inc.
  McKesson Ireland Limited
Crocker Plaza Company
  McKesson Israel Ltd.
Cypress Medical Products LLC
  McKesson Medical Imaging Company
D & K Healthcare Resources LLC
  McKesson Medical-Surgical FDT Inc.
Diversified Healthcare, LLC
  McKesson Medical-Surgical Holdings Inc.
FASTPRO International, Inc.
  McKesson Medical-Surgical Inc.
Foremost de Venezuela, S.A. (Forvensa)
  McKesson Medical-Surgical International Limited
Foremost Iran Corporation
  McKesson Medical-Surgical MediMart Inc.
Foremost Shir, Inc.
  McKesson Medical-Surgical Minnesota Inc.
Foremost Tehran, Inc.
  McKesson Medical-Surgical Minnesota Supply Inc.
Golden State Corporate Services LLC
  McKesson Pharmaceutical Holdings LLC
Golden State Insurance Company Limited
  McKesson Pharmacy Optimization LLC
HBOC Medical Limited
  McKesson Pharmacy Systems Canada ULC
Health Mart Systems, Inc.
  McKesson Pharmacy Systems LLC
HF Land Company
  McKesson Plasma and Biologics LLC
Jaron, Inc.
  McKesson Property Company, Inc.
Jewett Drug LLC
  McKesson Specialty Arizona Inc.
KWS & P/SFA, Inc.
  McKesson Specialty Care Distribution Corporation
McKesson (Shanghai) Trading Company Limited
  McKesson Specialty Care Distribution Joint Venture LP
McKesson Automation Canada Company / Corporation d’Automatisation McKesson
Canada
  McKesson Specialty Distribution LLC
McKesson Automation Inc.
  McKesson Specialty Holdings LLC
McKesson Automation Systems Inc.
  McKesson Specialty Prescription Services (Atlantic) Corporation

Schedule 5.11 – 1



--------------------------------------------------------------------------------



 



     
McKesson Canada Corporation / La Corporation McKesson Canada
  McKesson Specialty Prescription Services (B.C.) Corporation
McKesson Canada Support Services Corporation / Corporation Services de Support
McKesson Canada
  McKesson Specialty Prescription Services Corporation
McKesson Capital Funding Corporation
  McKesson Technologies Inc.
McKesson Capital LLC
  McKesson Transportation Systems, Inc.
McKesson Central Fill LLC
  McQueary Bros. Drug Company, LLC
McKesson China Holdings S.a.r.l.
  Medcon UK Limited
McKesson Financial Holdings II Limited
  Medical & Vaccine Products, Inc.
McKesson Financial Holdings Limited
  Moore Medical LLC
McKesson Funding Company of Canada
  MSA Products LLC
McKesson Health Solutions Holdings LLC
  myhca, inc.
McKesson Health Solutions LLC
  National Oncology Alliance, Inc.
McKesson Health Solutions Puerto Rico Inc.
  NDCHealth Corporation
McKesson Health Solutions Texas Inc.
  NDCHealth Pharmacy Systems and Services, Inc.
McKesson High Volume Solutions Inc.
  Northstar Healthcare Holdings Limited
McKesson Information Solutions Canada Company
  Northstar Healthcare Limited
McKesson Information Solutions Capital S.a.r.l.
  Northstar Rx LLC
McKesson Information Solutions Finance S.a.r.l.
  Oncology Holdings II, Inc.
McKesson Information Solutions France S.A.S.
  Oncology Holdings, Inc.
McKesson Information Solutions Holdings France S.a.r.l.
  Oncology Therapeutics Network Corporation
McKesson Information Solutions Holdings S.a.r.l.
  Onmark, Inc.
McKesson Information Solutions Netherlands B.V.
  OTN Generics, Inc.
McKesson Information Solutions Sweden AB
  OTN Participant, Inc.
McKesson Information Solutions Topholdings S.a r.l.
  Per-Se Technologies Canada, Inc.
McKesson Information Solutions UK Limited
  Pharmessor Group Corporation / Corporation Groupe Pharmessor
McKesson International Capital S.a.r.l.
  PST Services, Inc.
McKesson International Finance S.a.r.l.
  Purchasing Alliance for Clinical Therapeutics, LLC
McKesson International Holdings II S.a.r.l.
  Sterling Medical Services, LLC
McKesson International Holdings III S.a.r.l.
  Strategic Health Alliance II, Inc.

Schedule 5.11 – 2



--------------------------------------------------------------------------------



 



     
McKesson International Holdings IV S.a.r.l.
  Strategic Health Alliance Management Corp.
McKesson International Holdings Limited
  VC Services, Inc.
McKesson International Holdings LLC
  Walsh Distribution, L.L.C.
McKesson International Holdings S.a.r.l.
  Walsh Healthcare Solutions LLC
McKesson International Holdings SRL
  Zee Medical Canada Corporation
McKesson International Holdings V S.a.r.l.
  Zee Medical, Inc.
McKesson International Holdings VII S.a.r.l.
   

Part (b). Indebtedness in Excess of $25,000,000 Secured by Liens.
     As of November 23, 2010, the Company and its Subsidiaries had no
outstanding Indebtedness for borrowed money in excess of $25,000,000 secured by
Liens.

Schedule 5.11 – 3



--------------------------------------------------------------------------------



 



SCHEDULE 11.02
ADMINISTRATIVE AGENT’S OFFICE,
CERTAIN ADDRESSES FOR NOTICES
BORROWER:
McKesson Corporation
One Post Street
San Francisco, CA 94104-5296
U.S.A.
Attention: Nicholas A. Loiacono, Vice President and Treasurer
Telephone: (415) ________
Facsimile: (415) 983-8826
ADMINISTRATIVE AGENT:
Administrative Agent’s Contact for Payments and Requests for Loans:
Bank of America, N.A.
101 North Tryon Street
Mail Code: NC1-001-04-39
Charlotte, NC 28255-0001
Attention: Angela Berry
Telephone: (980) ________
Facsimile: (704) 409-0014
Payment Instructions:
Bank of America, N.A.
New York, NY
Attn: Corporate Credit Services
ABA #: _________
Account #: _________
Ref: McKesson Corporation
Other Notices as Administrative Agent:
Bank of America, N.A.
Agency Management
1455 Market Street
Mail Code: CA5-701-05-19
San Francisco, CA 94103
Attention: Kevin Ahart
Telephone: (415) ________
Facsimile: (415) 503-5000

Schedule 11.02 – 1



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF LOAN NOTICE
Date: ___________, _____
To:    Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
     Reference is made to that certain Senior Bridge Term Loan Agreement, dated
as of November 23, 2010 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among McKesson
Corporation, a Delaware corporation, the Lenders from time to time party thereto
and Bank of America, N.A., as Administrative Agent.

              The undersigned hereby requests (select one):
 
       
 
  o A borrowing of Loans   o A conversion of Loans
 
       
 
  o A continuation of Loans    

         
 
1.     On o the Closing Date (a Business Day)
 
       
 
            o                                            1 (a Business Day).2
 
       
 
2.     In the amount of $                                              
                                      .3
 
       
 
3.     Comprised of [Eurodollar Rate Loans] [Base Rate Loans]. [Type of Loan
requested]
 
       
 
4.     For Eurodollar Rate Loans: with an Interest Period of _____ months.

            McKESSON CORPORATION
      By:           Name:           Title:        

 

1   A date after the Closing Date on or about which a payment in respect of the
Company Bonds is required to be made.   2   Limited to two (2) borrowings of
Loans.   3   Must be in Dollars.

A-1



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF NOTE
____________________
     FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to
pay to _____________________ or registered assigns (the “Lender”), in accordance
with the provisions of the Agreement (as hereinafter defined), the principal
amount of each Loan from time to time made by the Lender to the Borrower under
that certain Senior Bridge Term Loan Agreement, dated as of November 23, 2010
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among the Borrower, the Lenders from time to time party
thereto and Bank of America, N.A., as Administrative Agent.
     The Borrower promises to pay interest on the unpaid principal amount of
each Loan from the date of such Loan until such principal amount is paid in
full, at such interest rates and at such times as provided in the Agreement. All
payments of principal and interest shall be made to the Administrative Agent for
the account of the Lender in Dollars in immediately available funds at the
Administrative Agent’s Office. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.
     This Note is one of the Notes referred to in the Agreement, is entitled to
the benefits thereof and may be prepaid in whole or in part subject to the terms
and conditions provided therein. Upon the occurrence and continuation of one or
more of the Events of Default specified in the Agreement, all amounts then
remaining unpaid on this Note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement. Loans made by the
Lender shall be evidenced by one or more loan accounts or records maintained by
the Lender in the ordinary course of business. The Lender may also attach
schedules to this Note and endorse thereon the date, amount and maturity of its
Loans and payments with respect thereto.
     The Borrower, for itself, its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Note.
     THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.

            McKESSON CORPORATION
      By:           Name:           Title:      

B-1



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF COMPLIANCE CERTIFICATE
Financial Statement Date:                     ,
To: Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
     Reference is made to that certain Senior Bridge Term Loan Agreement dated
as of November 23, 2010 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among McKesson
Corporation, a Delaware corporation (the “Borrower”), the Lenders from time to
time party thereto and Bank of America, N.A., as Administrative Agent.
     The undersigned Responsible Officer hereby certifies as of the date hereof
that he/she is the                                                     
                                                 of the Borrower, and that, as
such, he/she is authorized to execute and deliver this Certificate to the
Administrative Agent on the behalf of the Borrower, and that:
[Use following paragraph 1 for fiscal year-end financial statements]
     1. Attached hereto as Schedule 1 are the year-end audited financial
statements required by Section 6.01(a) of the Agreement for the fiscal year of
the Borrower ended as of the above date, together with the report and opinion of
an independent certified public accountant required by such section.
[Use following paragraph 1 for fiscal quarter-end financial statements]
     1. Attached hereto as Schedule 1 are the unaudited financial statements
required by Section 6.01(b) of the Agreement for the fiscal quarter of the
Borrower ended as of the above date. Such financial statements fairly present
the financial condition, results of operations and cash flows of the Borrower
and its Subsidiaries in accordance with GAAP as at such date and for such
period, subject only to normal year-end audit adjustments and the absence of
footnotes.
     2. The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Borrower during the accounting period covered by the attached financial
statements.
     3. A review of the activities of the Borrower during such fiscal period has
been made under the supervision of the undersigned with a view to determining
whether during such fiscal period the Borrower performed and observed all its
Obligations under the Loan Documents, and
[select one:]

C-1



--------------------------------------------------------------------------------



 



     [to the best knowledge of the undersigned during such fiscal period, the
Borrower performed and observed each covenant and condition of the Loan
Documents applicable to it.]
—or—
     [the following covenants or conditions have not been performed or observed
and the following is a list of each such Default and its nature and status:]
     4. The representations and warranties of the Borrower contained in
Article V of the Agreement, or which are contained in any document furnished at
any time under or in connection with the Loan Documents, are true and correct on
and as of the date hereof, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and except for purposes of this Compliance
Certificate, the representations and warranties contained in Section 5.08(a) of
the Agreement shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b) respectively, of Section 6.01 of the Agreement,
including the statements in connection with which the Compliance Certificate is
delivered.
     5. The financial covenant analyses and information set forth on Schedule 2
attached hereto are true and accurate on and as of the date of this Certificate.
     IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                                        ,                    .

            McKESSON CORPORATION
      By:           Name:           Title:      

C-2



--------------------------------------------------------------------------------



 



         

For the Quarter/Year ended __________________ (“Statement Date”)
SCHEDULE 2
to the Compliance Certificate
($ in 000’s)
Section 7.04:
Maximum Total Debt to
Capitalization Ratio

                          1.   Total Capitalization                
 
                       
 
  (a)   Total Debt     $    
 
   
 
                       
 
  (b)   Capital stock and additional paid-in-capital     $    
 
   
 
                       
 
  (c)   Retained earnings (accumulated deficits)     $    
 
   
 
                       
 
  (d)   Sum of (a), (b) and (c):     $    
 
   
 
                        2.   Ratio of Total Debt (Item 1(a)) to                
    Total Capitalization (Item 1(d)): _____:_____    
 
                        3.   Maximum Ratio Permitted under Section 7.04:    
0.565:1.00    

C-3



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF ASSIGNMENT AND ASSUMPTION
     This Assignment and Assumption (this “Assignment and Assumption”) is dated
as of the Effective Date set forth below and is entered into by and between
[Insert name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Senior Bridge Term Loan Agreement identified below
(the “Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.
     For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the Standard Terms
and Conditions and the Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations as a Lender under the Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Agreement, any other documents or instruments delivered
pursuant thereto or the loan transactions governed thereby or in any way based
on or related to any of the foregoing, including, but not limited to, contract
claims, tort claims, malpractice claims, statutory claims and all other claims
at law or in equity related to the rights and obligations sold and assigned by
the Assignor to the Assignee pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as, the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

             
1.
  Assignor:        
 
     
 
   
 
           
2.
  Assignee:       [and is an Affiliate/Approved Fund
 
                of [identify Lender]]    

         
3.
  Borrower:   McKesson Corporation

         
4.
  Administrative Agent:   Bank of America, N.A., as the administrative agent
under the Agreement

         
5.
  Agreement:   The Senior Bridge Term Loan Agreement, dated as of November 23,
2010, among McKesson Corporation, the Lenders from time to time party thereto
and Bank of America, N.A., as Administrative Agent and the other agents parties
thereto

D-1



--------------------------------------------------------------------------------



 



6. Assigned Interest:

                              Aggregate                   Amount of     Amount
of     Percentage       Commitment/Loans     Commitment/Loans     Assigned of  
Facility Assigned   for all Lenders*     Assigned*     Commitment/Loans1  
Loans
  $       $           %
 
                     
 
  $       $           %
 
                     

[7. Trade Date: __________________]2
Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
     The terms set forth in this Assignment and Assumption are hereby agreed to:

            ASSIGNOR
[NAME OF ASSIGNOR]
      By:           Title:        ASSIGNEE
[NAME OF ASSIGNEE]
      By:           Title:             

[Consented to and] Accepted:
Bank of America, N.A., as
  Administrative Agent

          By:         Title:         

 

1   Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.   2   To be completed if the Assignor and the
Assignee intend that the minimum assignment amount is to be determined as of the
Trade Date.

D-2



--------------------------------------------------------------------------------



 



[Consented to:
McKesson Corporation

          By:         Title:   ]           

D-3



--------------------------------------------------------------------------------



 



ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
SENIOR BRIDGE TERM LOAN AGREEMENT
DATED AS OF NOVEMBER 23, 2010
AMONG
MCKESSON CORPORATION,
THE LENDERS PARTY THERETO AND BANK OF AMERICA, N.A., AS
ADMINISTRATIVE AGENT
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
     1. Representations and Warranties.
     1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Agreement or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.
     1.2. Assignee. The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Agreement, (ii) it meets
all requirements of an Eligible Assignee under the Agreement (subject to receipt
of such consents as may be required under the Agreement), (iii) from and after
the Effective Date, it shall be bound by the provisions of the Agreement as a
Lender thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it has received a copy of the
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 6.01 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender, and (v) if it is a Foreign Lender, attached hereto is any
documentation required to be delivered by it pursuant to the terms of the
Agreement, duly completed and executed by the Assignee; and (b) agrees that
(i) it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will

1



--------------------------------------------------------------------------------



 



perform in accordance with their terms all of the obligations which by the terms
of the Loan Documents are required to be performed by it as a Lender.
     2. Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.
     3. General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

2